UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 470 Park Avenue South New York, NY 10016 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant’s telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period: March 31, 2015 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Identifier COMMON STOCKS - 98.62% Shares Value Administrative and Support Services - 0.23% CRMZ CreditRiskMonitor.com, Inc. $ CTRP Ctrip.com International Limited - ADR* IILG Interval Leisure Group, Inc. Broadcasting (except Internet) - 4.45% CBS CBS Corporation - Class B SSP The E.W. Scripps Company - Class A* DIS The Walt Disney Company^ Cable Distributor - 8.37% LBRDA Liberty Broadband Corporation - Series A* LBRDK Liberty Broadband Corporation - Series C* LBTYK Liberty Global plc - Series C* Computer and Electronic Product Manufacturing - 0.27% QCOM QUALCOMM Inc. Credit Intermediation and Related Activities - 0.36% TREE LendingTree, Inc.*^ Data Processing, Hosting and Related Services - 0.26% CSGP CoStar Group, Inc.*^ Data Processor - 3.67% MA MasterCard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A Defense - 2.79% CACI CACI International, Inc. - Class A* MANT ManTech International Corporation - Class A E-Commerce - 11.38% EBAY eBay, Inc.* IACI IAC/InterActiveCorp QVCA Liberty Interactive Corporation - Class A* Gaming - 1.02% 200 HK Melco International Development Limited Global Exchanges - 0.13% JSE SJ JSE Limited Holding Company - 2.21% IEP Icahn Enterprises LP Media - 29.81% DISCA Discovery Communications, Inc. - Class A* DISCK Discovery Communications, Inc. - Class C* LMCA Liberty Media Corporation - Class A* LMCK Liberty Media Corporation - Class C* LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* SNI Scripps Networks Interactive - Class A STRZA Starz - Class A* TWX Time Warner, Inc. VIAB Viacom Inc. - Class B Motion Picture and Sound Recording Industries - 2.22% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.72% AN AutoNation, Inc.* Non-Store Retailers - 1.42% CPRT Copart, Inc.* LE Lands’ End, Inc.* OSTK Overstock.com, Inc.*^ BID Sotheby’s Other Exchanges - 0.05% CBOE CBOE Holdings Inc. Other Information Services - 8.29% GOOGL Google Inc. - Class A* GOOG Google Inc. - Class C* YHOO Yahoo! Inc.* Performing Arts, Spectator Sports, and Related Industries - 5.48% LYV Live Nation Entertainment, Inc.* MSG The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 0.01% MWW Monster Worldwide, Inc.* Rental and Leasing Services - 0.15% CDCO Comdisco Holding Company, Inc.* Satellite Telecommunications - 14.40% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.91% ICE IntercontinentalExchange Group, Inc. MKTX MarketAxess Holdings, Inc. OTCM OTC Markets Group Inc. - Class A^ Telecommunications - 0.02% ICTG ICTC Group Inc.* 9984 JP SoftBank Corp. TOTAL COMMON STOCKS (cost $70,619,917) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESC958 Adelphia Communications Corp. Preferred*+ $ – TOTAL ESCROW NOTES (cost $0) – RIGHTS - 0.08% Shares Rental and Leasing Services - 0.08% CDCOR Comdisco Holding Company, Inc.*^# TOTAL RIGHTS (cost $21,919) SHORT-TERM INVESTMENTS - 1.32% Principal Amount Commercial Paper - 1.32% U.S. Bank N.A., 0.02%, 04/01/2015 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $2,015,995) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.80% Money Market Funds - 2.80% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.22%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $4,275,292) TOTAL INVESTMENTS - 102.82% (cost $76,933,123)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2015.Total loaned securities had a market value of $4,093,819 at March 31, 2015. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of March 31, 2015. ADR - American Depository Receipt. (a) Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Identifier COMMON STOCKS - 98.21% Shares Value Apparel Manufacturing - 1.96% MC FP LVMH Moet Hennessy Louis Vuitton SA $ Asset Management - 7.67% APO Apollo Global Management LLC - Class A BAM Brookfield Asset Management Inc. - Class A JZCP LN JZ Capital Partners Limited ONEXF Onex Corporation Beverage and Tobacco Product Manufacturing - 0.14% CWGL Crimson Wine Group Limited* Cable Distributor - 2.22% ATC NA Altice SA* LBRDA Liberty Broadband Corporation - Series A* LBRDK Liberty Broadband Corporation - Series C* NUM FP Numericable Group SA* Chemical Manufacturing - 1.43% PAH Platform Specialty Products Corporation* Clothing and Clothing Accessories Stores - 0.19% RMS FP Hermes International 48 Construction of Buildings - 0.43% LEN Lennar Corporation - Class A TPH TRI Pointe Homes, Inc.* Credit Intermediation and Related Activities - 0.03% IFT Imperial Holdings, Inc.* Crop Production - 0.27% CRESY Cresud S.A.C.I.F.y A. - ADR* E-Commerce - 4.68% QVCA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.17% SHOS Sears Hometown and Outlet Stores Inc.* European Exchanges - 1.55% BME SM Bolsas y Mercados Espanoles Gaming - 1.40% WYNN Wynn Resorts Limited General Merchandise Stores - 3.62% SRSC Sears Canada Inc.*^ SHLD Sears Holdings Corporation*^ Global Exchanges - 0.37% BVMF3 BZ BM&FBOVESPA SA Holding Company - 18.52% BOL FP Bollore SA CKI CN Clarke Inc. DDEJF Dundee Corporation - Class A* HRG HRG Group, Inc.* IEP Icahn Enterprises LP INVEB SS Investor AB - B Shares PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 0.44% AFSI AmTrust Financial Services, Inc.^ FRFHF Fairfax Financial Holdings Limited 20 Jewelry, Watch, Precious Stone, and Precious Metal Merchant Wholesalers - 2.51% CFR VX Compagnie Financiere Richemont SA Lessors of Nonresidential Buildings (except Miniwarehouses) - 6.90% HHC The Howard Hughes Corporation* Media - 12.01% DISCA Discovery Communications, Inc. - Class A* DISCK Discovery Communications, Inc. - Class C* LMCA Liberty Media Corporation - Class A* LMCK Liberty Media Corporation - Class C* LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* STRZA Starz - Class A* Mining (except Oil and Gas) - 0.92% FNV Franco-Nevada Corporation NCQ NovaCopper Inc.*^ NG NovaGold Resources Inc.*^ SAND Sandstorm Gold Limited*^ Motion Picture and Sound Recording Industries - 1.94% DWA DreamWorks Animation SKG, Inc. - Class A*^ Oil and Gas - 4.35% TPL Texas Pacific Land Trust Oil and Gas Extraction - 6.85% CLR Continental Resources, Inc.* POU CN Paramount Resources Limited - Class A* SEMUF Siem Industries Inc.* TOU CN Tourmaline Oil Corp.* Oil Refining - 1.06% PARR Par Petroleum Corporation* Other Information Services - 0.01% IIJI Internet Initiative Japan Inc. - ADR Publishing Industries (except Internet) - 0.09% PRISY Promotora de Informaciones S.A. - ADR* PRS SM Promotora de Informaciones S.A. - Class A* Real Estate - 5.59% BPY Brookfield Property Partners LP BRE CN Brookfield Real Estate Services, Inc. CIT SP City Developments Limited DRM CN Dream Unlimited Corp. - Class A* Restaurants - 6.83% QSP-U CN Restaurant Brands International LP 18 QSR Restaurant Brands International, Inc. WEN The Wendy’s Company Satellite Telecommunications - 3.24% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* Telecommunications - 0.41% CWC LN Cable & Wireless Communications plc 9984 JP SoftBank Corp. Transportation - 0.04% CKN LN Clarkson plc Transportation Equipment Manufacturing - 0.37% HEI/A HEICO Corporation - Class A TOTAL COMMON STOCKS (cost $7,318,335) Principal CORPORATE BONDS - 0.42% Amount General Merchandise Stores - 0.42% Sears Holdings Corporation 812350AF3 8.000%, 12/15/2019 $ TOTAL CORPORATE BONDS (cost $39,500) MUTUAL FUNDS - 0.65% Shares Funds, Trusts, and Other Financial Vehicles - 0.65% TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $79,645) WARRANTS - 0.39% General Merchandise Stores - 0.39% SHLDW Sears Holdings Corporation*^ TOTAL WARRANTS (cost $19,439) SHORT-TERM INVESTMENTS - 0.81% Principal Amount Commercial Paper - 0.80% U.S. Bank N.A., 0.02%, 04/01/2015 $ Shares Money Market Funds - 0.01% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $72,758) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 6.05% Money Market Funds - 6.05% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.22%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $544,347) TOTAL INVESTMENTS - 106.53% (cost $8,074,024) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2015.Total loaned securities had a market value of $516,862 at March 31, 2015. b - The rate quoted is the annualized seven-day yield as of March 31, 2015. ADR - American Depository Receipt. (a)Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments. Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Identifier COMMON STOCKS - 96.66% Shares Value Apparel Manufacturing - 0.20% LB L Brands, Inc. $ Asset Management - 6.98% APO Apollo Global Management LLC - Class A BAM Brookfield Asset Management Inc. - Class A^ GBL GAMCO Investors, Inc. - Class A JZCP LN JZ Capital Partners Limited ONEXF Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.^ Beverage and Tobacco Product Manufacturing - 0.14% BF/A Brown-Forman Corporation - Class A ROX Castle Brands, Inc.*^ CWGL Crimson Wine Group Limited* Broadcasting (except Internet) - 1.29% CBS CBS Corporation - Class B TRCO Tribune Media Company - Class A Cable Distributor - 2.62% LBRDA Liberty Broadband Corporation - Series A* LBRDK Liberty Broadband Corporation - Series C* Chemical Manufacturing - 0.32% PAH Platform Specialty Products Corporation* VHI Valhi, Inc.^ Construction of Buildings - 0.21% GRBK Green Brick Partners, Inc.*^ LEN Lennar Corporation - Class A^ TPH TRI Pointe Homes, Inc.* Credit Intermediation and Related Activities - 0.00% IFT Imperial Holdings, Inc.*^ E-Commerce - 2.82% IACI IAC/InterActiveCorp QVCA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.07% SHOS Sears Hometown and Outlet Stores Inc.* Gaming - 1.92% LVS Las Vegas Sands Corp. MGM MGM Resorts International*^ WYNN Wynn Resorts Limited General Merchandise Stores - 1.92% SRSC Sears Canada Inc.*^ SHLD Sears Holdings Corporation*^ Global Exchanges - 0.20% JSE SJ JSE Limited Holding Company - 9.12% BOL FP Bollore SA DDEJF Dundee Corporation - Class A* IEP Icahn Enterprises LP LUK Leucadia National Corporation PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 1.56% AFSI AmTrust Financial Services, Inc.^ FRFHF Fairfax Financial Holdings Limited MKL Markel Corporation* Lessors of Nonresidential Buildings (except Miniwarehouses) - 12.98% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 0.72% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.07% CFX Colfax Corporation*^ Manufactured Brands - 3.55% JAH Jarden Corporation* MOV Movado Group, Inc.^ Media - 11.41% DISCA Discovery Communications, Inc. - Class A* DISCK Discovery Communications, Inc. - Class C* LMCA Liberty Media Corporation - Class A* LMCK Liberty Media Corporation - Class C* LTRPA Liberty TripAdvisor Holdings Inc. - Series A*^ LVNTA Liberty Ventures - Series A* SNI Scripps Networks Interactive - Class A^ STRZA Starz - Class A* VIAB Viacom Inc. - Class B Mining (except Oil and Gas) - 1.26% FNV Franco-Nevada Corporation OAK Oaktree Capital Group LLC^ SAND Sandstorm Gold Limited*^ Motion Picture and Sound Recording Industries - 3.23% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 5.02% AN AutoNation, Inc.* Non-Store Retailers - 0.30% LE Lands’ End, Inc.* Oil and Gas - 7.46% TPL Texas Pacific Land Trust^c Oil and Gas Extraction - 2.12% CNQ Canadian Natural Resources Limited CLR Continental Resources, Inc.*^ SEMUF Siem Industries Inc.* TOU CN Tourmaline Oil Corp.* Oil Refining - 0.06% PARR Par Petroleum Corporation* Other Exchanges - 3.51% CBOE CBOE Holdings Inc. URB/A CN Urbana Corporation - Class A Other Information Services - 0.02% GOOGL Google Inc. - Class A* 30 GOOG Google Inc. - Class C* Performing Arts, Spectator Sports, and Related Industries - 3.72% LYV Live Nation Entertainment, Inc.* Pharmaceuticals - 0.00% OPK OPKO Health, Inc.*^ Real Estate - 2.66% BPY Brookfield Property Partners LP^ DRM CN Dream Unlimited Corp. - Class A* FCE/A Forest City Enterprises, Inc. - Class A* UE Urban Edge Properties - REIT VNO Vornado Realty Trust - REIT^ Restaurants - 2.84% QSP-U CN Restaurant Brands International LP^ QSR Restaurant Brands International, Inc. WEN The Wendy’s Company Satellite Telecommunications - 6.10% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc.* Support Activities for Transportation - 0.01% 357 HK HNA Infrastructure Company Limited Transportation Equipment Manufacturing - 0.01% HEI/A HEICO Corporation - Class A Utilities - 0.24% BIP Brookfield Infrastructure Partners LP TOTAL COMMON STOCKS (cost $667,775,550) Principal CORPORATE BONDS - 0.14% Amount General Merchandise Stores - 0.14% 812350AF3 Sears Holdings Corporation 8.00%, 12/15/2019 $ TOTAL CORPORATE BONDS (cost $1,641,000) ESCROW NOTES - 0.00% Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ - TOTAL ESCROW NOTES (cost $0) - MUTUAL FUNDS - 0.00% Shares Funds, Trusts, and Other Financial Vehicles - 0.00% TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $32,396) WARRANTS - 0.21% General Merchandise Stores - 0.21% SHLDW Sears Holdings Corporation*^ TOTAL WARRANTS (cost $1,567,656) Principal SHORT-TERM INVESTMENTS - 2.06% Amount Commercial Paper - 2.06% U.S. Bank N.A., 0.02%, 04/01/2015 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $23,533,764) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 6.43% Money Market Funds - 6.43% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.22%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $73,399,826) TOTAL INVESTMENTS - 105.50% (cost $767,950,192)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2015.Total loaned securities had a market value of $70,297,894 at March 31, 2015. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2015. c- Affiliate issuer. REIT - Real Estate Investment Trust. (a) Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Identifier COMMON STOCKS - 99.31% Shares Value Chemical Manufacturing - 11.22% AGEN Agenus, Inc.*^ $ APHB AmpliPhi Biosciences Corp.* CELG Celgene Corporation* GILD Gilead Sciences, Inc.* IMNP Immune Pharmaceuticals Inc.* 17 30 LONN VX Lonza Group AG MMRF MMRGlobal Inc.* RCPT Receptos, Inc.* Pharmaceutical and Biotechnology - 79.82% ABBV AbbVie Inc. ALKS Alkermes plc* ARNA Arena Pharmaceuticals, Inc.*^ AZN AstraZeneca plc - ADR BIIB Biogen Inc.* BMY Bristol-Myers Squibb Company CLDX Celldex Therapeutics Inc.*^ DNDNQ Dendreon Corporation*^ LLY Eli Lilly & Company GSK GlaxoSmithKline plc - ADR ISIS Isis Pharmaceuticals, Inc.*^ JNJ Johnson & Johnson MRK Merck & Co., Inc. MACK Merrimack Pharmaceuticals, Inc.*^ NVS Novartis AG - ADR ONTY Oncothyreon, Inc.* OSIR Osiris Therapeutics, Inc.*^ PFE Pfizer, Inc. PGNX Progenics Pharmaceuticals, Inc.* RHHBY Roche Holding AG Limited - ADR SNY Sanofi - ADR SHPG Shire plc - ADR SNTA Synta Pharmaceuticals Corp.*^ VICL Vical Inc.* Professional, Scientific, and Technical Services - 8.27% AFFX Affymetrix, Inc.*^ AMRI Albany Molecular Research, Inc.*^ CDXS Codexis, Inc.* ONTX Onconova Therapeutics, Inc.*^ PACB Pacific Biosciences of California Inc.* TOTAL COMMON STOCKS (cost $17,745,031) RIGHTS - 0.06% Funds, Trusts, and Other Financial Vehicles - 0.02% LGNDZ Ligand Pharmaceuticals Inc.* LGNXZ Ligand Pharmaceuticals Inc.* LGNYZ Ligand Pharmaceuticals Inc. LGNZZ Ligand Pharmaceuticals Inc.* Pharmaceutical and Biotechnology - 0.04% GCVRZ Sanofi* TOTAL RIGHTS (cost $0) Principal SHORT-TERM INVESTMENTS - 0.42% Amount Commercial Paper - 0.42% U.S. Bank N.A., 0.02%, 04/01/2015 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b 18 18 TOTAL SHORT-TERM INVESTMENTS (cost $123,018) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 16.73% Money Market Funds - 16.73% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.22%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $4,930,139) TOTAL INVESTMENTS - 116.52% (cost $22,798,188)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2015.Total loaned securities had a market value of $4,558,866 at March 31, 2015. b - The rate quoted is the annualized seven-day yield as of March 31, 2015. ADR - American Depository Receipt. (a) Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Identifier COMMON STOCKS - 99.09% Shares Value Asset Management - 5.15% GBL GAMCO Investors, Inc. - Class A $ JZCP LN JZ Capital Partners Limited OCX CN Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. Chemical Manufacturing - 4.66% IPAR Inter Parfums, Inc.^ PAH Platform Specialty Products Corporation* Construction of Buildings - 4.03% GRBK Green Brick Partners, Inc.* TPH TRI Pointe Homes, Inc.* Credit Intermediation and Related Activities - 1.41% BOKF BOK Financial Corporation^ IFT Imperial Holdings, Inc.*^ Electronics and Appliance Stores - 0.85% SHOS Sears Hometown and Outlet Stores Inc.* Forestry and Logging - 0.01% KEWL Keweenaw Land Association Limited* Gaming - 1.17% TPCA Tropicana Entertainment Inc.* General Merchandise Stores - 2.23% SRSC Sears Canada Inc.*^ SHLD Sears Holdings Corporation*^ Holding Company - 13.03% DDEJF Dundee Corporation - Class A* IEP Icahn Enterprises LP PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 3.18% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Limited - Class A* Lessors of Nonresidential Buildings (except Miniwarehouses) - 10.17% HHC The Howard Hughes Corporation* Lessors of Residential Buildings and Dwellings - 0.11% ELS Equity LifeStyle Properties, Inc. - REIT Machinery Manufacturing - 0.49% CFX Colfax Corporation*^ Manufactured Brands - 11.36% JAH Jarden Corporation* MOV Movado Group, Inc.^ Media - 1.98% LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* STRZA Starz - Class A* Merchant Wholesalers, Durable Goods - 0.28% DORM Dorman Products, Inc.*^ Mining (except Oil and Gas) - 0.05% MUX McEwen Mining Inc.*^ Motion Picture and Sound Recording Industries - 4.19% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.59% PAG Penske Automotive Group, Inc. Non-Store Retailers - 0.15% LE Lands’ End, Inc.* Oil and Gas - 8.34% TPL Texas Pacific Land Trust Oil and Gas Extraction - 0.18% BLMC Biloxi Marsh Lands Corporation WPX WPX Energy Inc.* Oil Refining - 2.48% PARR Par Petroleum Corporation* Other Exchanges - 0.61% CBOE CBOE Holdings Inc. URB/A CN Urbana Corporation - Class A Performing Arts, Spectator Sports, and Related Industries - 4.24% LYV Live Nation Entertainment, Inc.* Petroleum and Coal Products Manufacturing - 1.11% CVI CVR Energy, Inc. Publishing Industries (except Internet) - 0.21% PRISY Promotora de Informaciones S.A. - ADR* VALU Value Line, Inc. Real Estate - 4.80% DRM CN Dream Unlimited Corp. - Class A* Rental and Leasing Services - 0.01% CDCO Comdisco Holding Company, Inc.* Restaurants - 7.57% WEN The Wendy’s Company Satellite Telecommunications - 0.57% LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.00% BHFKB BB BHF Kleinwort Benson Group SA* Telecommunications - 0.03% CIBY CIBL, Inc.* 18 ICTG ICTC Group Inc.* LICT LICT Corporation* 16 Transportation Equipment Manufacturing - 3.85% ARII American Railcar Industries, Inc.^ FDML Federal-Mogul Holdings Corporation* TOTAL COMMON STOCKS (cost $292,265,681) Principal CORPORATE BONDS - 0.07% Amount General Merchandise Stores - 0.07% Sears Holdings Corporation 812350AF3 8.000%, 12/15/2019 $ TOTAL CORPORATE BONDS (cost $259,500) RIGHTS - 0.11% Shares Rental and Leasing Services - 0.11% CDCOR Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $1,088,543) WARRANTS - 0.07% General Merchandise Stores - 0.07% SHLDW Sears Holdings Corporation*^ TOTAL WARRANTS (cost $97,552) SHORT-TERM INVESTMENTS - 0.48% Principal Amount Commercial Paper - 0.48% U.S. Bank N.A., 0.02%, 04/01/2015 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $1,638,748) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 12.41% Money Market Funds - 12.41% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.22%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $42,109,037) TOTAL INVESTMENTS - 112.23% (cost $337,459,061)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2015. Total loaned securities had a market value of $40,607,281 at March 31, 2015. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of March 31, 2015. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments. For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Identifier COMMON STOCKS - 87.57% Shares Value Administrative and Support Services - 0.01% MRKT Markit Limited* $ Asset Management - 13.05% APO Apollo Global Management LLC - Class A BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A FII Federated Investors, Inc. - Class B^ GBL GAMCO Investors, Inc. - Class A JZCP LN JZ Capital Partners Limited ONEXF Onex Corporation PSH NA Pershing Square Holdings Limited* SEC CN Senvest Capital Inc.* SII CN Sprott, Inc. 806 HK Value Partners Group Limited Beverage and Tobacco Product Manufacturing - 0.09% CWGL Crimson Wine Group Limited* Chemical Manufacturing - 0.03% KDUS Cadus Corporation* Construction of Buildings - 0.08% GRBK Green Brick Partners, Inc.* Credit Intermediation and Related Activities - 3.00% BBCN BBCN Bancorp, Inc. 10 IFT Imperial Holdings, Inc.* Data Processor - 5.77% MA MasterCard, Inc. - Class A V Visa, Inc. - Class A E-Commerce - 0.11% QVCA Liberty Interactive Corporation - Class A* Gaming - 2.64% LVS Las Vegas Sands Corp. TPCA Tropicana Entertainment Inc.* General Merchandise Stores - 0.08% SHLD Sears Holdings Corporation*^ Global Exchanges - 2.92% JSE SJ JSE Limited LSE LN London Stock Exchange Group plc SGX SP Singapore Exchange Limited Holding Company - 17.66% BOL FP Bollore SA CKI CN Clarke Inc. DDEJF Dundee Corporation - Class A* IEP Icahn Enterprises LP LUK Leucadia National Corporation PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 3.06% AFSI AmTrust Financial Services, Inc.^ FRFHF Fairfax Financial Holdings Limited 40 MKL Markel Corporation* Lessors of Nonresidential Buildings (except Miniwarehouses) - 7.89% HHC The Howard Hughes Corporation* Media - 1.35% LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* Merchant Wholesalers, Durable Goods - 0.03% AMRK A-Mark Precious Metals, Inc. Mining (except Oil and Gas) - 2.32% FNV Franco-Nevada Corporation OAK Oaktree Capital Group LLC^ SAND Sandstorm Gold Limited*^ Non-Store Retailers - 3.10% BID Sotheby’s Oil and Gas - 8.32% TPL Texas Pacific Land Trust Other Exchanges - 6.25% CBOE CBOE Holdings Inc. NZX NZ NZX Limited URB/A CN Urbana Corporation - Class A Real Estate - 3.35% DRM CN Dream Unlimited Corp. - Class A* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.82% CME CME Group, Inc. ICE IntercontinentalExchange Group, Inc. LTS Ladenburg Thalmann Financial Services Inc.*^ OTCM OTC Markets Group Inc. - Class A^ Transportation - 0.01% CKN LN Clarkson plc Transportation Equipment Manufacturing - 0.01% ARII American Railcar Industries, Inc.^ U.S. Equity Exchanges - 0.62% NDAQ The NASDAQ OMX Group, Inc.^ TOTAL COMMON STOCKS (cost $33,309,499) Principal CORPORATE BONDS - 0.01% Amount General Merchandise Stores - 0.01% 812350AF3 Sears Holdings Corporation 8.00%, 12/15/2019 $ TOTAL CORPORATE BONDS (cost $5,500) MUTUAL FUNDS - 0.00% Shares Funds, Trusts, and Other Financial Vehicles - 0.00% TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $2,544) RIGHTS - 0.00% Asset Management - 0.00% WPSL W.P. Stewart & Co., Limited*+ - TOTAL RIGHTS (cost $0) - WARRANTS - 0.01% General Merchandise Stores - 0.01% SHLDW Sears Holdings Corporation*^ TOTAL WARRANTS (cost $3,070) Principal SHORT-TERM INVESTMENTS - 9.73% Amount Commercial Paper - 4.88% U.S. Bank N.A., 0.02%, 04/01/2015 $ Money Market Funds - 4.85% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $5,098,396) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.40% Money Market Funds - 2.40% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.22%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $1,258,380) TOTAL INVESTMENTS - 99.72% (cost $39,677,389)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2015. Total loaned securities had a market value of $1,219,729 at March 31, 2015. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2015. (a) Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments. For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Principal Identifier CORPORATE BONDS - 64.55% Amount Value Beverage and Tobacco Product Manufacturing - 2.15% Altria Group, Inc. 02209SAK9 4.125%, 09/11/2015 $ $ The Coca-Cola Company 191216AP5 1.500%, 11/15/2015 Dr. Pepper Snapple Group, Inc. 26138EAM1 2.900%, 01/15/2016 PepsiCo, Inc. 713448CL0 0.950%, 02/22/2017# Reynolds American, Inc. 761713AV8 1.050%, 10/30/2015 Broadcasting (except Internet) - 0.55% NBCUniversal Media, LLC 63946BAB6 3.650%, 04/30/2015 The Walt Disney Company 25468PCU8 0.450%, 12/01/2015 Chemical Manufacturing - 0.85% The Dow Chemical Company 260543CD3 2.500%, 02/15/2016 Ecolab Inc. 278865AN0 1.000%, 08/09/2015 Computer and Electronic Product Manufacturing - 2.65% Apple, Inc. 037833AM2 1.050%, 05/05/2017# Covidien International Finance SA 22303QAK6 2.800%, 06/15/2015 Hewlett-Packard Co. 428236BC6 2.125%, 09/13/2015 Intel Corp. 458140AH3 1.950%, 10/01/2016 International Business Machines Corporation 459200HD6 0.750%, 05/11/2015 Texas Instruments Inc. 882508AR5 2.375%, 05/16/2016 Consumer Staples - 0.55% The Procter & Gamble Company 742718ED7 0.750%, 11/04/2016 Credit Intermediation and Related Activities - 10.87% American Express Centurion 025815AA9 0.875%, 11/13/2015 Bank of America Corporation 06051GES4 1.250%, 01/11/2016 The Bank of New York Mellon Corporation 06406HCD9 0.700%, 10/23/2015 Bank of Nova Scotia 064159BV7 0.950%, 03/15/2016 Branch Banking & Trust Company 07330NAC9 1.450%, 10/03/2016 Capital One Bank (USA), NA 140420NG1 1.200%, 02/13/2017 Caterpillar Financial Services Corporation 14912L4S7 2.650%, 04/01/2016 Citigroup Inc. 172967HG9 1.300%, 11/15/2016 Fifth Third Bank 31677QAX7 0.900%, 02/26/2016 General Electric Capital Corp. 36962G6M1 1.000%, 12/11/2015 Harley-Davidson Financial Services Inc. 41283LAC9 1.150%, 09/15/2015, Acquired 01/08/2014 at $200,262■ John Deere Capital Corporation 24422ERQ4 0.875%, 04/17/2015 24422ESH3 1.050%, 12/15/2016 Key Bank NA 49327M2J2 1.100%, 11/25/2016 Manufacturers and Traders Trust Company 55279HAF7 1.400%, 07/25/2017# PACCAR Financial Corporation 69371RK62 1.050%, 06/05/2015 PNC Bank NA 69349LAN8 1.300%, 10/03/2016 Teva Pharmaceuticals Finance 88166CAA6 3.000%, 06/15/2015 Wells Fargo & Company 94974BFL9 1.250%, 07/20/2016 Digital Security - 0.42% Symantec Corp. 871503AG3 2.750%, 09/15/2015 Diversified Financial Services - 1.40% The Goldman Sachs Group, Inc. 38143USC6 3.625%, 02/07/2016 JPMorgan Chase & Co. 46623EJR1 1.100%, 10/15/2015 E-Commerce - 0.94% Amazon.com, Inc. 023135AK2 0.650%, 11/27/2015 eBay, Inc. 278642AD5 0.700%, 07/15/2015 Electrical Equipment, Appliance, and Component Manufacturing - 0.28% Whirlpool Corporation 963320AP1 1.350%, 03/01/2017 Fabricated Metal Product Manufacturing - 0.56% Danaher Corporation 235851AL6 2.300%, 06/23/2016 Food and Beverage Stores - 0.83% The Kroger Co. 501044CU3 1.200%, 10/17/2016 Food Manufacturing - 3.73% ConAgra Foods, Inc. 205887BH4 1.350%, 09/10/2015 205887BP6 1.300%, 01/25/2016 General Mills, Inc. 370334BN3 0.875%, 01/29/2016 HJ Heinz Co. 423074AL7 2.000%, 09/12/2016 Kellogg Company 487836BG2 1.125%, 05/15/2015 487836BF4 1.875%, 11/17/2016 Kraft Foods Group Inc. 50076QAK2 1.625%, 06/04/2015 William Wrigley Jr. Company 982526AR6 1.400%, 10/21/2016, Acquired 10/28/2013 at $200,760■ Food Services and Drinking Places - 1.11% Starbucks Corporation 855244AE9 0.875%, 12/05/2016 General Merchandise Stores - 1.17% Costco Wholesale Corporation 22160KAD7 0.650%, 12/07/2015 Wal-Mart Stores, Inc. 931142CX9 1.500%, 10/25/2015 931142DE0 0.600%, 04/11/2016 Health and Personal Care Stores - 1.39% CVS Caremark Corporation 126650BT6 3.250%, 05/18/2015 126650CA6 1.200%, 12/05/2016 Walgreen Company 931422AJ8 1.800%, 09/15/2017 Holding Company - 0.69% Berkshire Hathaway Finance Corp. 084664BX8 0.950%, 08/15/2016# Household and Personal Products - 0.97% Colgate-Palmolive Company 19416QDQ0 1.375%, 11/01/2015 19416QDX5 1.300%, 01/15/2017# Insurance Carriers and Related Activities - 3.94% Aetna Inc. 00817YAK4 1.750%, 05/15/2017# American International Group, Inc. 02687QBW7 5.450%, 05/18/2017# UnitedHealth Group Inc. 91324PBX9 0.850%, 10/15/2015 91324PBS0 1.875%, 11/15/2016 Anthem, Inc. 94973VAZ0 1.250%, 09/10/2015 Machinery Manufacturing - 1.49% Cameron International Corporation 13342BAN5 1.400%, 06/15/2017 Illinois Tool Works, Inc. 452308AS8 0.900%, 02/25/2017# Media - 0.89% Time Warner, Inc. 887317AC9 5.875%, 11/15/2016 Merchant Wholesalers, Nondurable Goods - 1.80% AmerisourceBergen Corporation 03073EAK1 1.150%, 05/15/2017 Express Scripts Holding Company 302182AF7 3.125%, 05/15/2016 McKesson Corp. 581557AY1 0.950%, 12/04/2015 Miscellaneous Manufacturing - 3.89% 3M Co. 88579YAD3 1.375%, 09/29/2016 Baxter International Inc. 071813BH1 0.950%, 06/01/2016 Becton Dickinson & Co. 075887BD0 1.800%, 12/15/2017 CareFusion Corp. 14170TAL5 1.450%, 05/15/2017 CR Bard, Inc. 067383AB5 2.875%, 01/15/2016 Stryker Corporation 863667AC5 2.000%, 09/30/2016 Motor Vehicle and Parts Dealers - 0.69% AutoZone, Inc. 053332AQ5 1.300%, 01/13/2017 Oil and Gas Extraction - 1.87% Apache Corporation 037411AS4 5.625%, 01/15/2017 Marathon Oil Corporation 565849AJ5 0.900%, 11/01/2015 Occidental Petroleum Corporation 674599CB9 1.750%, 02/15/2017# Other Information Services - 0.62% Google Inc. 38259PAC6 2.125%, 05/19/2016 Petroleum and Coal Products Manufacturing - 3.06% Chevron Corporation 166764AC4 0.889%, 06/24/2016 Exxon Mobil Corporation 30231GAA0 0.921%, 03/15/2017# Hess Corporation 42809HAE7 1.300%, 06/15/2017 Phillips 66 718546AJ3 2.950%, 05/01/2017 Pharmaceutical and Biotechnology - 4.91% Amgen Inc. 031162BF6 2.300%, 06/15/2016 GlaxoSmithKline Capital Inc. 377372AG2 0.700%, 03/18/2016 Johnson & Johnson 478160BF0 0.700%, 11/28/2016# Life Technologies Corporation 53217VAD1 3.500%, 01/15/2016 Medtronic, Inc. 585055BB1 0.875%, 02/27/2017# Pfizer, Inc. 717081DJ9 1.100%, 05/15/2017# Thermo Fisher Scientific, Inc. 883556AS1 3.200%, 05/01/2015 Pharmaceuticals - 0.56% Mylan Inc. 628530AW7 1.800%, 06/24/2016 Publishing Industries (except Internet) - 0.28% Thomson Reuters Corporation 884903BL8 0.875%, 05/23/2016 Satellite Telecommunications - 1.12% DIRECTV Holdings, LLC 25459HAY1 3.500%, 03/01/2016 25459HBE4 2.400%, 03/15/2017 Support Activities for Mining - 0.70% Schlumberger Investment SA 806854AA3 1.950%, 09/14/2016, Acquired 01/10/2014 at $253,671■ Support Activities for Transportation - 0.85% GATX Corporation 361448AK9 3.500%, 07/15/2016 Telecommunications - 1.66% AT&T, Inc. 00206RBL5 0.800%, 12/01/2015 Verizon Communications Inc. 92343VBH6 0.700%, 11/02/2015 Vodafone Group plc 92857WAX8 1.625%, 03/20/2017 Transportation Equipment Manufacturing - 2.07% Lockheed Martin Corp. 539830AX7 2.125%, 09/15/2016 Toyota Motor Credit Corp. 89233P6J0 0.875%, 07/17/2015 VW Credit, Inc. B84TD43 1.875%, 10/13/2016 Utilities - 1.96% Duke Energy Corporation 26441CAG0 2.150%, 11/15/2016 Southern Power Company 843646AF7 4.875%, 07/15/2015 Xcel Energy, Inc. 98389BAP5 0.750%, 05/09/2016 Waste Management and Remediation Services - 1.08% Waste Management, Inc. 94106LAX7 2.600%, 09/01/2016 TOTAL CORPORATE BONDS (cost $23,397,151) U.S. GOVERNMENT AGENCY ISSUES - 3.39%1 U.S. Government Agency Issues - 3.39% Federal Farm Credit Bank 3133ED4A7 0.375%, 10/07/2015# Federal Home Loan Banks 313371ZY5 1.875%, 12/11/2015# 313375RN9 1.000%, 03/11/2016# Federal Home Loan Mortgage Corporation 3137EADQ9 0.500%, 05/13/2016# Federal National Mortgage Association 31398A4K5 1.875%, 10/15/2015# TOTAL U.S. GOVERNMENT AGENCY ISSUES (cost $1,229,835) U.S. TREASURY OBLIGATIONS - 7.18% U.S. Treasury Notes - 7.18% 912828TK6 0.250%, 08/15/2015# 912828UW8 0.250%, 04/15/2016# 912828VL1 0.625%, 07/15/2016# 912828WA4 0.625%, 10/15/2016# 912828B74 0.625%, 02/15/2017# 912828TB6 0.750%, 06/30/2017 912828D49 0.875%, 08/15/2017# TOTAL U.S. TREASURY OBLIGATIONS (cost $2,595,365) EXCHANGE TRADED FUNDS - 20.14% Shares Funds, Trusts, and Other Financial Vehicles - 20.14% CSJ iShares 1-3 Year Credit Bond ETF MINT PIMCO Enhanced Short Maturity ETF SCPB SPDR Barclays Short Term Corporate Bond ETF# VCSH Vanguard Short-Term Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (cost $7,303,061) PURCHASED PUT OPTIONS - 0.16% Contractsd Credit Intermediation and Related Activities - 0.10% iPath S&P hort-Term Futures ETN* VXX 160115P00015000 Expiration Date: January 2016, Exercise Price: $15.00 12 VXX 160115P00020000 Expiration Date: January 2016, Exercise Price: $20.00 71 VXX 160115P00025000 Expiration Date: January 2016, Exercise Price: $25.00 30 Funds, Trusts, and Other Financial Vehicles - 0.06% ProShares Ultra VIX Short-Term Futures ETF* UVXY 160115P00010000 Expiration Date: January 2016, Exercise Price: $10.00 6 UVXY 160115P00015000 Expiration Date: January 2016, Exercise Price: $15.00 29 PURCHASED PUT OPTIONS (cost $67,982) SHORT-TERM INVESTMENTS - 7.17% Principal Amount Commercial Paper - 4.06% U.S. Bank N.A., 0.02%, 04/01/2015 $ Money Market Funds - 3.11% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%#b TOTAL SHORT-TERM INVESTMENTS (cost $2,603,525) TOTAL INVESTMENTS - 102.59% (cost $37,196,919) $ Percentages are stated as a percent of net assets. * - Non-income producing security. # - All or a portion of the securities have been committed as collateral for written option contracts. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 1.81%. 1 - The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. b - The rate quoted is the annualized seven-day yield as of March 31, 2015. d - 100 shares per contract. ETF - Exchange Traded Fund. ETN - Exchange Traded Note. (a) Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually,the table does not reflect tax adjustments. For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Options Written - March 31, 2015 (Unaudited) Identifier PUT OPTIONS WRITTEN Contractsd Value Accommodation Carnival Corporation CCL 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 34 $ CCL 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 3 CCL 170120P00025000 Expiration: January 2017, Exercise Price: $25.00 8 CCL 170120P00028000 Expiration: January 2017, Exercise Price: $28.00 14 CCL 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 32 Marriott International Inc. - Class A MAR 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 4 MAR 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 4 MAR 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 9 Starwood Hotels & Resorts Worldwide, Inc. HOT 160115P00052400 Expiration: January 2016, Exercise Price: $52.40 4 HOT 160115P00054900 Expiration: January 2016, Exercise Price: $54.90 10 HOT 160115P00057400 Expiration: January 2016, Exercise Price: $57.40 1 HOT 160115P00059900 Expiration: January 2016, Exercise Price: $59.90 5 HOT 170120P00054350 Expiration: January 2017, Exercise Price: $54.35 12 Administrative and Support Services Accenture plc - Class A ACN 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 13 ACN 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 2 ACN 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 4 Expedia, Inc. EXPE 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 65 EXPE 160115P00062500 Expiration: January 2016, Exercise Price: $62.50 2 EXPE 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 2 EXPE 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 20 The Priceline Group Inc. PCLN 170120P00860000 Expiration: January 2017, Exercise Price: $860.00 1 Apparel Manufacturing L Brands, Inc. LB 170120P00048000 Expiration: January 2017, Exercise Price: $48.00 27 LB 170120P00053000 Expiration: January 2017, Exercise Price: $53.00 8 Asset Management Affiliated Managers Group, Inc. AMG 150619P00140000 Expiration: June 2015, Exercise Price: $140.00 2 85 The Blackstone Group LP BX 160115P00023000 Expiration: January 2016, Exercise Price: $23.00 53 Franklin Resources, Inc. BEN 160115P00039500 Expiration: January 2016, Exercise Price: $39.50 42 KKR & Co. LP KKR 160115P00013000 Expiration: January 2016, Exercise Price: $13.00 9 KKR 160115P00015000 Expiration: January 2016, Exercise Price: $15.00 22 Beverage and Tobacco Product Manufacturing Anheuser-Busch InBev NV - ADR BUD 160115P00090000 Expiration: January 2016, Exercise Price: $90.00 6 The Coca-Cola Company KO 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 7 KO 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 4 KO 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 17 Constellation Brands, Inc. - Class A STZ 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 4 STZ 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 6 Molson Coors Brewing Company - Class B TAP 160115P00042500 Expiration: January 2016, Exercise Price: $42.50 6 TAP 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 TAP 160115P00047500 Expiration: January 2016, Exercise Price: $47.50 3 TAP 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 TAP 160115P00052500 Expiration: January 2016, Exercise Price: $52.50 2 TAP 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 9 TAP 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 7 TAP 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 2 PepsiCo, Inc. PEP 170120P00080000 Expiration: January 2017, Exercise Price: $80.00 3 Philip Morris International, Inc. PM 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 Broadcasting (except Internet) CBS Corporation - Class B CBS 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 36 CBS 160115P00042500 Expiration: January 2016, Exercise Price: $42.50 8 CBS 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 15 Comcast Corporation - Class A CMCSA 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 10 CMCSA 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 13 CMCSA 170120P00038000 Expiration: January 2017, Exercise Price: $38.00 5 CMCSA 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 11 Sirius XM Holdings Inc. SIRI 160115P00002500 Expiration: January 2016, Exercise Price: $2.50 Twenty-First Century Fox, Inc. - Class A FOXA 160115P00023000 Expiration: January 2016, Exercise Price: $23.00 14 FOXA 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 25 FOXA 170120P00023000 Expiration: January 2017, Exercise Price: $23.00 5 FOXA 170120P00025000 Expiration: January 2017, Exercise Price: $25.00 16 The Walt Disney Company DIS 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 6 DIS 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 3 Building Equipment Contractors Honeywell International Inc. HON 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 HON 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 9 Building Material and Garden Equipment and Supplies Dealers Fastenal Company FAST 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 20 FAST 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 3 FAST 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 2 FAST 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 4 FAST 170120P00033000 Expiration: January 2017, Exercise Price: $33.00 16 The Home Depot, Inc. HD 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 10 HD 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 8 Lowe’s Companies, Inc. LOW 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 15 LOW 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 4 Chemical Manufacturing Celgene Corporation CELG 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 4 CELG 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 CELG 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 2 CELG 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 3 CELG 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 12 CF Industries Holdings, Inc. CF 160115P00175000 Expiration: January 2016, Exercise Price: $175.00 1 CF 160115P00180000 Expiration: January 2016, Exercise Price: $180.00 6 CF 160115P00185000 Expiration: January 2016, Exercise Price: $185.00 2 CF 160115P00190000 Expiration: January 2016, Exercise Price: $190.00 3 CF 170120P00195000 Expiration: January 2017, Exercise Price: $195.00 2 CF 170120P00200000 Expiration: January 2017, Exercise Price: $200.00 1 The Dow Chemical Company DOW 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 8 DOW 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 20 DOW 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 6 DOW 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 DOW 160115P00037000 Expiration: January 2016, Exercise Price: $37.00 35 DOW 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 13 E.I. du Pont de Nemours and Company DD 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 4 Eastman Chemical Company EMN 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 EMN 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 18 EMN 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 6 LyondellBasell Industries NV - Class A LYB 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 11 LYB 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 LYB 160115P00067500 Expiration: January 2016, Exercise Price: $67.50 12 Monsanto Company MON 160115P00080000 Expiration: January 2016, Exercise Price: $80.00 4 MON 160115P00085000 Expiration: January 2016, Exercise Price: $85.00 7 MON 160115P00090000 Expiration: January 2016, Exercise Price: $90.00 1 MON 160115P00095000 Expiration: January 2016, Exercise Price: $95.00 5 MON 170120P00090000 Expiration: January 2017, Exercise Price: $90.00 4 The Mosaic Company MOS 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 19 MOS 160115P00037500 Expiration: January 2016, Exercise Price: $37.50 9 Clothing and Clothing Accessories Stores DSW Inc. - Class A DSW 150417P00020000 Expiration: April 2015, Exercise Price: $20.00 7 52 DSW 150417P00022500 Expiration: April 2015, Exercise Price: $22.50 27 DSW 170120P00020000 Expiration: January 2017, Exercise Price: $20.00 35 DSW 170120P00022500 Expiration: January 2017, Exercise Price: $22.50 46 The Gap, Inc. GPS 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 51 GPS 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 36 Nordstrom, Inc. JWN 160115P00052500 Expiration: January 2016, Exercise Price: $52.50 4 JWN 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 JWN 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 8 Tiffany & Co. TIF 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 91 TIF 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 1 TIF 160115P00067500 Expiration: January 2016, Exercise Price: $67.50 7 TIF 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 2 TIF 160115P00072500 Expiration: January 2016, Exercise Price: $72.50 7 TIF 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 8 TIF 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 2 TIF 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 4 TIF 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 3 Computer and Electronic Product Manufacturing Agilent Technologies, Inc. A1 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 1 27 A1 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 25 A1 160115P00042500 Expiration: January 2016, Exercise Price: $42.50 3 A1 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 A 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 6 A1 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 23 A1 170120P00042500 Expiration: January 2017, Exercise Price: $42.50 5 Apple, Inc. AAPL 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 1 AAPL 170120P00080000 Expiration: January 2017, Exercise Price: $80.00 6 Broadcom Corporation - Class A BRCM 160115P00027000 Expiration: January 2016, Exercise Price: $27.00 22 BRCM 170120P00028000 Expiration: January 2017, Exercise Price: $28.00 7 BRCM 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 25 Cisco Systems, Inc. CSCO 170120P00018000 Expiration: January 2017, Exercise Price: $18.00 24 CSCO 170120P00020000 Expiration: January 2017, Exercise Price: $20.00 12 EMC Corporation EMC 160115P00020000 Expiration: January 2016, Exercise Price: $20.00 7 EMC 170120P00023000 Expiration: January 2017, Exercise Price: $23.00 11 Hologic, Inc. HOLX 160115P00018000 Expiration: January 2016, Exercise Price: $18.00 8 HOLX 160115P00020000 Expiration: January 2016, Exercise Price: $20.00 14 International Business Machines Corporation IBM 160115P00130000 Expiration: January 2016, Exercise Price: $130.00 1 IBM 160115P00140000 Expiration: January 2016, Exercise Price: $140.00 2 IBM 160115P00160000 Expiration: January 2016, Exercise Price: $160.00 2 IBM 170120P00125000 Expiration: January 2017, Exercise Price: $125.00 1 IBM 170120P00130000 Expiration: January 2017, Exercise Price: $130.00 4 QUALCOMM Inc. QCOM 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 15 QCOM 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 QCOM 160115P00057500 Expiration: January 2016, Exercise Price: $57.50 7 QCOM 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 QCOM 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 9 Sony Corporation SNE 160115P00013000 Expiration: January 2016, Exercise Price: $13.00 57 St. Jude Medical, Inc. STJ 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 8 STJ 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 19 Texas Instruments Inc. TXN 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 10 TXN 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 6 TXN 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 4 TXN 170120P00033000 Expiration: January 2017, Exercise Price: $33.00 8 TXN 170120P00038000 Expiration: January 2017, Exercise Price: $38.00 7 Construction of Buildings Lennar Corporation - Class A LEN 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 24 LEN 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 9 LEN 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 21 LEN 170120P00033000 Expiration: January 2017, Exercise Price: $33.00 6 Consumer Staples The Procter & Gamble Company PG 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 8 PG 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 2 PG 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 4 Couriers and Messengers FedEx Corp. FDX 170120P00125000 Expiration: January 2017, Exercise Price: $125.00 6 FDX 170120P00130000 Expiration: January 2017, Exercise Price: $130.00 4 Credit Intermediation and Related Activities American Express Company AXP 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 AXP 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 12 AXP 160115P00067500 Expiration: January 2016, Exercise Price: $67.50 6 AXP 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 9 AXP 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 2 AXP 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 5 AXP 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 4 Bank of America Corporation BAC 160115P00012000 Expiration: January 2016, Exercise Price: $12.00 BAC 170120P00010000 Expiration: January 2017, Exercise Price: $10.00 37 BAC 170120P00013000 Expiration: January 2017, Exercise Price: $13.00 15 The Bank of New York Mellon Corporation BK 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 20 BK 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 5 Capital One Financial Corporation COF 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 8 Citigroup Inc. C 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 3 C 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 31 C 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 8 C 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 17 C 160115P00043000 Expiration: January 2016, Exercise Price: $43.00 8 State Street Corporation STT 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 U.S. Bancorp USB 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 3 USB 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 Wells Fargo & Company WFC 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 4 WFC 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 15 WFC 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 3 Data Processor MasterCard, Inc. - Class A MA 160115P00059000 Expiration: January 2016, Exercise Price: $59.00 3 MA 160115P00062000 Expiration: January 2016, Exercise Price: $62.00 10 Diversified Financial Services The Goldman Sachs Group, Inc. GS 160115P00115000 Expiration: January 2016, Exercise Price: $115.00 3 GS 160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 GS 170120P00150000 Expiration: January 2017, Exercise Price: $150.00 2 JPMorgan Chase & Co. JPM 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 21 JPM 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 38 E-Commerce Amazon.com, Inc. AMZN 160115P00230000 Expiration: January 2016, Exercise Price: $230.00 1 AMZN 160115P00260000 Expiration: January 2016, Exercise Price: $260.00 1 AMZN 160115P00290000 Expiration: January 2016, Exercise Price: $290.00 1 AMZN 170120P00240000 Expiration: January 2017, Exercise Price: $240.00 1 AMZN 170120P00250000 Expiration: January 2017, Exercise Price: $250.00 1 eBay, Inc. EBAY 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 3 88 EBAY 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 2 EBAY 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 37 EBAY 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 9 EBAY 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 18 IAC/InterActiveCorp IACI 150417P00050000 Expiration: April 2015, Exercise Price: $50.00 7 35 Electrical Equipment, Appliance, and Component Manufacturing Corning Inc. GLW 160115P00015000 Expiration: January 2016, Exercise Price: $15.00 13 GLW 170120P00015000 Expiration: January 2017, Exercise Price: $15.00 23 Emerson Electric Co. EMR 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 EMR 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 11 EMR 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 Whirlpool Corporation WHR 160115P00130000 Expiration: January 2016, Exercise Price: $130.00 2 Electronics and Appliance Stores Best Buy Co., Inc. BBY 160115P00022490 Expiration: January 2016, Exercise Price: $22.49 16 BBY 160115P00024490 Expiration: January 2016, Exercise Price: $24.49 6 Equity Index CBOE Holdings Inc. CBOE 160115P00039500 Expiration: January 2016, Exercise Price: $39.50 2 90 CBOE 160115P00049500 Expiration: January 2016, Exercise Price: $49.50 5 S&P 500 Index SPXW 150410P01980000 Expiration: April 2015, Exercise Price: $1,980.00 1 SPXW 150424P01995000 Expiration: April 2015, Exercise Price: $1,995.00 9 SPXW 150410P02000000 Expiration: April 2015, Exercise Price: $2,000.00 1 SPX 150417P02005000 Expiration: April 2015, Exercise Price: $2,005.00 2 SPXW 150424P02010000 Expiration: April 2015, Exercise Price: $2,010.00 1 SPX 150417P02010000 Expiration: April 2015, Exercise Price: $2,010.00 2 SPX 150417P02025000 Expiration: April 2015, Exercise Price: $2,025.00 5 SPXW 150410P02030000 Expiration: April 2015, Exercise Price: $2,030.00 2 SPXW 150410P02035000 Expiration: April 2015, Exercise Price: $2,035.00 3 SPXW 150424P02035000 Expiration: April 2015, Exercise Price: $2,035.00 4 SPXW 150410P02040000 Expiration: April 2015, Exercise Price: $2,040.00 3 SPX 150417P02040000 Expiration: April 2015, Exercise Price: $2,040.00 4 SPXW 150402P02045000 Expiration: April 2015, Exercise Price: $2,045.00 8 SPXW 150424P02050000 Expiration: April 2015, Exercise Price: $2,050.00 6 SPXW 150501P01995000 Expiration: May 2015, Exercise Price: $1,995.00 5 SPXW 150501P02015000 Expiration: May 2015, Exercise Price: $2,015.00 1 SPXW 150501P02020000 Expiration: May 2015, Exercise Price: $2,020.00 1 Fabricated Metal Product Manufacturing Danaher Corporation DHR 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 3 DHR 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 28 DHR 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 5 Food and Beverage Stores Whole Foods Market, Inc. WFM 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 WFM 170120P00028000 Expiration: January 2017, Exercise Price: $28.00 25 WFM 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 6 Food Manufacturing Archer-Daniels-Midland Company ADM 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 39 ADM 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 27 ADM 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 ADM 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 3 ADM 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 17 Bunge Limited BG 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 67 BG 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 10 ConAgra Foods, Inc. CAG 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 8 Mead Johnson Nutrition Company MJN 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 Mondelez International Inc. - Class A MDLZ 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 11 MDLZ 160115P00032000 Expiration: January 2016, Exercise Price: $32.00 8 Tyson Foods, Inc. - Class A TSN 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 8 TSN 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 5 TSN 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 14 TSN 170120P00028000 Expiration: January 2017, Exercise Price: $28.00 55 TSN 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 34 Food Services and Drinking Places Starbucks Corporation SBUX 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 5 Yum! Brands, Inc. YUM 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 Funds, Trusts, and Other Financial Vehicles iShares MSCI Emerging Markets ETF EEM 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 6 EEM 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 10 EEM 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 10 Market Vectors Gold Miners ETF GDX 150619P00013000 Expiration: June 2015, Exercise Price: $13.00 10 45 GDX 160115P00015000 Expiration: January 2016, Exercise Price: $15.00 21 GDX 160115P00016000 Expiration: January 2016, Exercise Price: $16.00 15 Furniture and Home Furnishings Stores Bed Bath & Beyond Inc. BBBY 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 Gaming Las Vegas Sands Corp. LVS 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 20 LVS 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 8 LVS 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 18 Wynn Resorts Limited WYNN 160115P00110000 Expiration: January 2016, Exercise Price: $110.00 7 WYNN 160115P00119000 Expiration: January 2016, Exercise Price: $119.00 1 WYNN 170120P00130000 Expiration: January 2017, Exercise Price: $130.00 4 General Merchandise Stores Macy’s, Inc. M 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 19 M 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 M 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 3 M 170120P00042500 Expiration: January 2017, Exercise Price: $42.50 23 M 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 4 Sears Holdings Corporation SHLD 150619P00020000 Expiration: June 2015, Exercise Price: $20.00 12 SHLD 160115P00018000 Expiration: January 2016, Exercise Price: $18.00 8 Target Corporation TGT 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 19 Wal-Mart Stores, Inc. WMT 160115P00067500 Expiration: January 2016, Exercise Price: $67.50 4 Health and Personal Care Stores CVS Caremark Corporation CVS 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 3 CVS 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 8 Heavy and Civil Engineering Construction Chicago Bridge & Iron Company N.V. CBI 160115P00032500 Expiration: January 2016, Exercise Price: $32.50 7 CBI 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 3 CBI 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 8 CBI 170120P00037500 Expiration: January 2017, Exercise Price: $37.50 19 Insurance Carriers and Related Activities Aetna Inc. AET 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 AET 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 10 Aflac, Inc. AFL 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 AFL 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 7 AFL 170120P00047500 Expiration: January 2017, Exercise Price: $47.50 4 American International Group, Inc. AIG 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 14 AIG 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 15 AIG 170120P00038000 Expiration: January 2017, Exercise Price: $38.00 5 AIG 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 16 Anthem Inc. ANTM 160115P00082500 Expiration: January 2016, Exercise Price: $82.50 5 ANTM 160115P00087500 Expiration: January 2016, Exercise Price: $87.50 1 71 ANTM 160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 ANTM 160115P00095000 Expiration: January 2016, Exercise Price: $95.00 2 ANTM 160115P00100000 Expiration: January 2016, Exercise Price: $100.00 1 Humana Inc. HUM 160115P00087500 Expiration: January 2016, Exercise Price: $87.50 2 HUM 160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 HUM 160115P00095000 Expiration: January 2016, Exercise Price: $95.00 4 HUM 160115P00097500 Expiration: January 2016, Exercise Price: $97.50 2 HUM 160115P00100000 Expiration: January 2016, Exercise Price: $100.00 1 85 HUM 170120P00095000 Expiration: January 2017, Exercise Price: $95.00 8 HUM 170120P00105000 Expiration: January 2017, Exercise Price: $105.00 2 Lincoln National Corporation LNC 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 31 LNC 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 5 MetLife, Inc. MET 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 MET 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 27 MET 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 19 Prudential Financial, Inc. PRU 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 PRU 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 30 Leather and Allied Product Manufacturing Coach, Inc. COH 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 5 COH 170120P00025000 Expiration: January 2017, Exercise Price: $25.00 46 COH 170120P00028000 Expiration: January 2017, Exercise Price: $28.00 6 NIKE, Inc. - Class B NKE 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 12 NKE 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 5 Machinery Manufacturing Baker Hughes Inc. BHI 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 8 BHI 160115P00052500 Expiration: January 2016, Exercise Price: $52.50 4 BHI 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 8 Cameron International Corporation CAM 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 8 CAM 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 4 Caterpillar Inc. CAT 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 CAT 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 8 CAT 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 5 CAT 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 2 CAT 160115P00077500 Expiration: January 2016, Exercise Price: $77.50 3 CAT 160115P00080000 Expiration: January 2016, Exercise Price: $80.00 2 CAT 160115P00082500 Expiration: January 2016, Exercise Price: $82.50 1 CAT 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 12 CAT 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 18 Cummins Inc. CMI 160115P00090000 Expiration: January 2016, Exercise Price: $90.00 1 CMI 160115P00095000 Expiration: January 2016, Exercise Price: $95.00 4 CMI 160115P00100000 Expiration: January 2016, Exercise Price: $100.00 3 CMI 160115P00105000 Expiration: January 2016, Exercise Price: $105.00 12 CMI 160115P00110000 Expiration: January 2016, Exercise Price: $110.00 6 CMI 160115P00115000 Expiration: January 2016, Exercise Price: $115.00 1 Eaton Corporation plc ETN 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 17 ETN 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 ETN 160115P00057500 Expiration: January 2016, Exercise Price: $57.50 8 ETN 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 10 General Electric Company GE 160115P00018000 Expiration: January 2016, Exercise Price: $18.00 15 GE 160115P00020000 Expiration: January 2016, Exercise Price: $20.00 34 Ingersoll-Rand plc IR 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 29 IR 160115P00047500 Expiration: January 2016, Exercise Price: $47.50 2 National Oilwell Varco, Inc. NOV 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 10 Media Time Warner, Inc. TWX 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Viacom Inc. - Class B VIAB 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 25 VIAB 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 Merchant Wholesalers, Nondurable Goods Cardinal Health, Inc. CAH 160115P00052500 Expiration: January 2016, Exercise Price: $52.50 17 CAH 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 Express Scripts Holding Company ESRX 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 13 ESRX 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 ESRX 160115P00057500 Expiration: January 2016, Exercise Price: $57.50 4 ESRX 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 4 Ralph Lauren Corporation RL 160115P00110000 Expiration: January 2016, Exercise Price: $110.00 1 RL 160115P00115000 Expiration: January 2016, Exercise Price: $115.00 5 RL 160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 RL 160115P00125000 Expiration: January 2016, Exercise Price: $125.00 1 RL 160115P00130000 Expiration: January 2016, Exercise Price: $130.00 1 Mining (except Oil and Gas) BHP Billiton Limited - ADR BHP 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 BHP 170120P00042500 Expiration: January 2017, Exercise Price: $42.50 21 BHP 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 4 Franco-Nevada Corporation FNV 150417P00035000 Expiration: April 2015, Exercise Price: $35.00 17 FNV 150417P00040000 Expiration: April 2015, Exercise Price: $40.00 10 Newmont Mining Corporation NEM 160115P00013000 Expiration: January 2016, Exercise Price: $13.00 29 NEM 160115P00015000 Expiration: January 2016, Exercise Price: $15.00 29 NEM 160115P00018000 Expiration: January 2016, Exercise Price: $18.00 18 Rio Tinto plc - ADR RIO 160115P00037500 Expiration: January 2016, Exercise Price: $37.50 9 RIO 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 41 RIO 160115P00042500 Expiration: January 2016, Exercise Price: $42.50 2 RIO 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 19 RIO 170120P00037500 Expiration: January 2017, Exercise Price: $37.50 11 Miscellaneous Manufacturing 3M Co. MMM 160115P00110000 Expiration: January 2016, Exercise Price: $110.00 1 MMM 170120P00110000 Expiration: January 2017, Exercise Price: $110.00 1 MMM 170120P00115000 Expiration: January 2017, Exercise Price: $115.00 1 MMM 170120P00125000 Expiration: January 2017, Exercise Price: $125.00 2 Hasbro, Inc. HAS 160115P00037500 Expiration: January 2016, Exercise Price: $37.50 2 HAS 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 12 HAS 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 7 HAS 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 3 Intuitive Surgical, Inc. ISRG 160115P00350000 Expiration: January 2016, Exercise Price: $350.00 2 ISRG 170120P00340000 Expiration: January 2017, Exercise Price: $340.00 1 ISRG 170120P00370000 Expiration: January 2017, Exercise Price: $370.00 2 ISRG 170120P00390000 Expiration: January 2017, Exercise Price: $390.00 1 Mattel, Inc. MAT 170120P00023000 Expiration: January 2017, Exercise Price: $23.00 51 Stryker Corporation SYK 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 40 SYK 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 SYK 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 3 Motion Picture and Sound Recording Industries DreamWorks Animation SKG, Inc. - Class A DWA 150619P00016000 Expiration: June 2015, Exercise Price: $16.00 36 Motor Vehicle and Parts Dealers CarMax, Inc. KMX 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 43 KMX 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 12 KMX 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 5 KMX 170120P00033000 Expiration: January 2017, Exercise Price: $33.00 3 KMX 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 6 KMX 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 10 Nonmetallic Mineral Product Manufacturing USG Corporation USG 160115P00020000 Expiration: January 2016, Exercise Price: $20.00 62 USG 170120P00018000 Expiration: January 2017, Exercise Price: $18.00 13 USG 170120P00020000 Expiration: January 2017, Exercise Price: $20.00 9 Non-Store Retailers Sotheby’s BID 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 8 BID 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 16 BID1 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 BID 170120P00025000 Expiration: January 2017, Exercise Price: $25.00 8 BID 170120P00028000 Expiration: January 2017, Exercise Price: $28.00 12 BID 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 6 Oil and Gas Extraction Anadarko Petroleum Corporation APC 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 APC 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 APC 160115P00072500 Expiration: January 2016, Exercise Price: $72.50 1 APC 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 1 APC 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 2 APC 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 6 APC 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 3 Apache Corporation APA 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 7 APA 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 1 APA 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 5 Canadian Natural Resources Limited CNQ 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 16 Chesapeake Energy Corporation CHK 160115P00015000 Expiration: January 2016, Exercise Price: $15.00 5 CHK 170120P00015000 Expiration: January 2017, Exercise Price: $15.00 68 Continental Resources, Inc. CLR 160115P00032500 Expiration: January 2016, Exercise Price: $32.50 32 Devon Energy Corporation DVN 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 6 EOG Resources, Inc. EOG 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 EOG 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 EOG 160115P00067500 Expiration: January 2016, Exercise Price: $67.50 14 EOG 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 2 EOG 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 4 EOG 160115P00080000 Expiration: January 2016, Exercise Price: $80.00 3 EOG 160115P00082500 Expiration: January 2016, Exercise Price: $82.50 1 EOG 160115P00085000 Expiration: January 2016, Exercise Price: $85.00 4 EOG 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 5 EOG 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 7 Marathon Oil Corporation MRO 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 19 MRO 170120P00025000 Expiration: January 2017, Exercise Price: $25.00 18 Occidental Petroleum Corporation OXY1 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 OXY1 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 11 OXY1 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 2 Pioneer Natural Resources Company PXD 160115P00115000 Expiration: January 2016, Exercise Price: $115.00 8 PXD 160115P00135000 Expiration: January 2016, Exercise Price: $135.00 1 Other Information Services Google Inc. - Class A GOLG1 160115P00830000 Expiration: January 2016, Exercise Price: $830.00 1 GOLG8 160115P00900000 Expiration: January 2016, Exercise Price: $900.00e 1 GOOGL 160617P00405000 Expiration: June 2016, Exercise Price: $405.00 1 GOOGL 160617P00410000 Expiration: June 2016, Exercise Price: $410.00 1 GOOGL 160617P00420000 Expiration: June 2016, Exercise Price: $420.00 2 GOOGL 160617P00450000 Expiration: June 2016, Exercise Price: $450.00 1 Paper Manufacturing Kimberly-Clark Corporation KMB1 160115P00085000 Expiration: January 2016, Exercise Price: $85.00 2 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV 160115P00013000 Expiration: January 2016, Exercise Price: $13.00 48 LYV 160115P00015000 Expiration: January 2016, Exercise Price: $15.00 8 LYV 160115P00017000 Expiration: January 2016, Exercise Price: $17.00 32 Petroleum and Coal Products Manufacturing Chevron Corporation CVX 160115P00085000 Expiration: January 2016, Exercise Price: $85.00 2 CVX 160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 ConocoPhillips COP 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 COP 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 12 COP 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 10 Exxon Mobil Corporation XOM 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 3 Hess Corporation HES 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 4 HES 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 26 HES 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 3 Marathon Petroleum Corporation MPC 160115P00057500 Expiration: January 2016, Exercise Price: $57.50 6 MPC 160115P00062500 Expiration: January 2016, Exercise Price: $62.50 2 MPC 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 MPC 160115P00067500 Expiration: January 2016, Exercise Price: $67.50 8 MPC 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 1 MPC 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 9 Phillips 66 PSX 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 15 PSX 160115P00057500 Expiration: January 2016, Exercise Price: $57.50 4 PSX 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 14 PSX 160115P00062500 Expiration: January 2016, Exercise Price: $62.50 3 PSX 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 PSX 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 14 PSX 170120P00060000 Expiration: January 2017, Exercise Price: $60.00 3 Valero Energy Corporation VLO 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 34 VLO 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 17 VLO 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 6 Pharmaceutical and Biotechnology AbbVie Inc. ABBV 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 26 ABBV 160115P00037500 Expiration: January 2016, Exercise Price: $37.50 21 ABBV 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 11 ABBV 160115P00042500 Expiration: January 2016, Exercise Price: $42.50 6 ABBV 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 10 ABBV 170120P00047500 Expiration: January 2017, Exercise Price: $47.50 8 Amgen Inc. AMGN 160115P00095000 Expiration: January 2016, Exercise Price: $95.00 4 AMGN 160115P00100000 Expiration: January 2016, Exercise Price: $100.00 1 AMGN 170120P00095000 Expiration: January 2017, Exercise Price: $95.00 1 AMGN 170120P00100000 Expiration: January 2017, Exercise Price: $100.00 2 AMGN 170120P00105000 Expiration: January 2017, Exercise Price: $105.00 1 AMGN 170120P00110000 Expiration: January 2017, Exercise Price: $110.00 2 AMGN 170120P00115000 Expiration: January 2017, Exercise Price: $115.00 2 AMGN 170120P00120000 Expiration: January 2017, Exercise Price: $120.00 5 Biogen Inc. BIIB 160115P00250000 Expiration: January 2016, Exercise Price: $250.00 3 BIIB 170120P00230000 Expiration: January 2017, Exercise Price: $230.00 2 BIIB 170120P00240000 Expiration: January 2017, Exercise Price: $240.00 3 Bristol-Myers Squibb Company BMY 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 18 BMY 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 15 BMY 160115P00043000 Expiration: January 2016, Exercise Price: $43.00 6 BMY 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 Eli Lilly & Company LLY 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 LLY 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 7 Gilead Sciences, Inc. GILD 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 5 GILD 160115P00080000 Expiration: January 2016, Exercise Price: $80.00 2 GILD 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 1 GILD 170120P00080000 Expiration: January 2017, Exercise Price: $80.00 6 GILD 170120P00085000 Expiration: January 2017, Exercise Price: $85.00 2 Merck & Co., Inc. MRK 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 8 MRK 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 MRK 160115P00047000 Expiration: January 2016, Exercise Price: $47.00 5 MRK 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 3 MRK 170120P00042500 Expiration: January 2017, Exercise Price: $42.50 15 MRK 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 17 MRK 170120P00047500 Expiration: January 2017, Exercise Price: $47.50 3 Pfizer, Inc. PFE 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 25 Thermo Fisher Scientific, Inc. TMO 160115P00080000 Expiration: January 2016, Exercise Price: $80.00 10 TMO 160115P00085000 Expiration: January 2016, Exercise Price: $85.00 4 TMO 160115P00090000 Expiration: January 2016, Exercise Price: $90.00 7 Pharmaceuticals Mylan Inc. MYL 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 96 MYL 160115P00037000 Expiration: January 2016, Exercise Price: $37.00 10 MYL 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 4 Pipeline Transportation The Williams Companies, Inc. WMB 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 52 WMB 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 7 WMB 160115P00042000 Expiration: January 2016, Exercise Price: $42.00 13 WMB 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 3 WMB 170120P00038000 Expiration: January 2017, Exercise Price: $38.00 7 WMB 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 20 WMB 170120P00043000 Expiration: January 2017, Exercise Price: $43.00 5 Primary Metal Manufacturing Nucor Corporation NUE 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 5 Professional, Scientific, and Technical Services Cerner Corporation CERN 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 13 Computer Sciences Corporation CSC 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 5 Fluor Corporation FLR 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 9 FLR 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 3 FLR 170120P00047500 Expiration: January 2017, Exercise Price: $47.50 9 FLR 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 11 Leidos Holdings Inc. LDOS 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 Publishing Industries (except Internet) Autodesk, Inc. ADSK 160115P00037000 Expiration: January 2016, Exercise Price: $37.00 4 ADSK 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 5 ADSK 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 17 ADSK 170120P00042500 Expiration: January 2017, Exercise Price: $42.50 4 Nuance Communications, Inc. NUAN 150417P00012000 Expiration: April 2015, Exercise Price: $12.00 12 30 NUAN 160115P00010000 Expiration: January 2016, Exercise Price: $10.00 8 Rail Transportation CSX Corporation CSX 160115P00020000 Expiration: January 2016, Exercise Price: $20.00 15 Norfolk Southern Corporation NSC 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 1 Real Estate TRI Pointe Homes, Inc. TPH 170120P00010000 Expiration: January 2017, Exercise Price: $10.00 75 Satellite Telecommunications DIRECTV DTV 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 83 DISH Network Corp. - Class A DISH 160115P00043000 Expiration: January 2016, Exercise Price: $43.00 3 DISH 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 24 DISH 160115P00047000 Expiration: January 2016, Exercise Price: $47.00 15 Liberty Global plc - Class A LBTYA 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 LBTY2 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 Time Warner Cable Inc. TWC 160115P00110000 Expiration: January 2016, Exercise Price: $110.00 5 TWC 160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 TWC 170120P00105000 Expiration: January 2017, Exercise Price: $105.00 2 TWC 170120P00110000 Expiration: January 2017, Exercise Price: $110.00 2 Securities, Commodity Contracts, and Other Financial Investments and Related Activities The Charles Schwab Corporation SCHW 160115P00018000 Expiration: January 2016, Exercise Price: $18.00 27 SCHW 160115P00020000 Expiration: January 2016, Exercise Price: $20.00 46 SCHW 160115P00022000 Expiration: January 2016, Exercise Price: $22.00 17 CME Group Inc. CME 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 4 CME 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 Morgan Stanley MS 160115P00023000 Expiration: January 2016, Exercise Price: $23.00 61 MS 160115P00025000 Expiration: January 2016, Exercise Price: $25.00 22 MS 170120P00025000 Expiration: January 2017, Exercise Price: $25.00 20 Software Adobe Systems, Inc. ADBE 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 12 ADBE 160115P00047000 Expiration: January 2016, Exercise Price: $47.00 9 ADBE 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 6 ADBE 160115P00052500 Expiration: January 2016, Exercise Price: $52.50 13 ADBE 170120P00045000 Expiration: January 2017, Exercise Price: $45.00 3 ADBE 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 4 ADBE 170120P00055000 Expiration: January 2017, Exercise Price: $55.00 5 Software Publishers Citrix Systems, Inc. CTXS 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 8 CTXS 160115P00047500 Expiration: January 2016, Exercise Price: $47.50 11 CTXS 160115P00050000 Expiration: January 2016, Exercise Price: $50.00 5 Microsoft Corporation MSFT 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 13 MSFT 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 10 MSFT 160115P00032000 Expiration: January 2016, Exercise Price: $32.00 14 MSFT 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 5 MSFT 170120P00033000 Expiration: January 2017, Exercise Price: $33.00 23 MSFT 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 11 Oracle Corporation ORCL 160115P00028000 Expiration: January 2016, Exercise Price: $28.00 44 ORCL 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 28 ORCL 160115P00032000 Expiration: January 2016, Exercise Price: $32.00 12 Support Activities for Mining Halliburton Company HAL 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 3 HAL 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 6 HAL 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 10 HAL 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 22 HAL 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 6 HAL 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 2 HAL 170120P00037500 Expiration: January 2017, Exercise Price: $37.50 3 HAL 170120P00040000 Expiration: January 2017, Exercise Price: $40.00 20 HAL 170120P00042500 Expiration: January 2017, Exercise Price: $42.50 8 Helmerich & Payne, Inc. HP 160115P00055000 Expiration: January 2016, Exercise Price: $55.00 22 HP 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 5 Schlumberger Limited SLB 160115P00065000 Expiration: January 2016, Exercise Price: $65.00 9 SLB 160115P00070000 Expiration: January 2016, Exercise Price: $70.00 12 SLB 170120P00065000 Expiration: January 2017, Exercise Price: $65.00 2 SLB 170120P00070000 Expiration: January 2017, Exercise Price: $70.00 12 SLB 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 2 Transocean Limited RIG 160115P00015000 Expiration: January 2016, Exercise Price: $15.00 64 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 6 EXPD 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 1 43 Telecommunications Verizon Communications Inc. VZ 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 16 Transportation Equipment Manufacturing American Railcar Industries, Inc. ARII 150619P00045000 Expiration: June 2015, Exercise Price: $45.00 3 The Boeing Company BA 160115P00100000 Expiration: January 2016, Exercise Price: $100.00 13 BA 160115P00105000 Expiration: January 2016, Exercise Price: $105.00 2 BA 170120P00090000 Expiration: January 2017, Exercise Price: $90.00 13 BA 170120P00095000 Expiration: January 2017, Exercise Price: $95.00 2 Harley-Davidson, Inc. HOG 160115P00042500 Expiration: January 2016, Exercise Price: $42.50 3 HOG 160115P00045000 Expiration: January 2016, Exercise Price: $45.00 3 HOG 170120P00050000 Expiration: January 2017, Exercise Price: $50.00 4 Johnson Controls, Inc. JCI 160115P00033000 Expiration: January 2016, Exercise Price: $33.00 4 JCI 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 35 JCI 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 22 JCI 170120P00030000 Expiration: January 2017, Exercise Price: $30.00 13 JCI 170120P00033000 Expiration: January 2017, Exercise Price: $33.00 6 Textron Inc. TXT 160115P00027000 Expiration: January 2016, Exercise Price: $27.00 12 TXT 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 8 United Technologies Corporation UTX 160115P00080000 Expiration: January 2016, Exercise Price: $80.00 3 UTX 160115P00085000 Expiration: January 2016, Exercise Price: $85.00 3 UTX 170120P00075000 Expiration: January 2017, Exercise Price: $75.00 4 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ 160115P00030000 Expiration: January 2016, Exercise Price: $30.00 16 TOTAL PUT OPTIONS WRITTEN (premiums received $1,704,058) $ d - 100 Shares Per Contract Unless Otherwise Noted. e - 10 Shares Per Contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. Disclosures about Derivative Instruments and Hedging Activities at March 31, 2015 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities, the following is a summary of the fair values of derivative instruments as of March 31, 2015: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Purchased Put Options Investments, at value $ $ - Written Options Written option - contracts, at value Total $ $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Income Portfolio Portfolio of Investments - March 31, 2015 (Unaudited) Principal Identifier CONVERTIBLE BONDS - 11.98% Amount Value Administrative and Support Services - 3.75% WebMD Health Corporation 94770VAH5 2.250%, 03/31/2016 $ $ 94770VAF9 2.500%, 01/31/2018# Computer and Electronic Product Manufacturing - 0.41% Quantum Corp. 747906AJ4 4.500%, 11/15/2017 Mining (except Oil and Gas) - 3.91% Detour Gold Corporation 250669AA6 5.500%, 11/30/2017 B7W1RP3 Kirkland Lake Gold Inc. 6.000%, 06/30/2017 CAD Royal Gold, Inc. 780287AA6 2.875%, 06/15/2019 Oil and Gas Extraction - 3.52% Chesapeake Energy Corporation 165167BW6 2.750%, 11/15/2035# 165167CB1 2.250%, 12/15/2038 Real Estate - 0.39% Forest City Enterprises, Inc. 345550AP2 4.250%, 08/15/2018 TOTAL CONVERTIBLE BONDS (cost $16,733,295) CORPORATE BONDS - 66.78% Ambulatory Health Care Services - 0.37% DaVita HealthCare Partners Inc. 23918KAM0 6.625%, 11/01/2020 23918KAP3 5.750%, 08/15/2022 Apparel Manufacturing - 2.16% L Brands, Inc. 532716AT4 6.625%, 04/01/2021 532716AU1 5.625%, 02/15/2022 Beverage and Tobacco Product Manufacturing - 0.07% Constellation Brands, Inc. 21036PAL2 4.250%, 05/01/2023 Broadcasting (except Internet) - 3.63% AMC Networks, Inc. 00164VAB9 7.750%, 07/15/2021 Cablevision Systems Corporation 12686CBB4 5.875%, 09/15/2022 CCO Holdings LLC/Capital Corporation 1248EPAY9 5.250%, 09/30/2022 Sinclair Television Group 829259AM2 5.375%, 04/01/2021 Sirius XM Radio, Inc. 82967NAN8 5.750%, 08/01/2021, Acquired 02/28/2014-03/20/2014 at $783,900■ 82967NAL2 4.625%, 05/15/2023, Acquired 04/11/2014-07/23/2014 at $712,309■ 82967NAS7 6.000%, 07/15/2024, Acquired 07/02/2014 at $262,123■ Cable Distributor - 0.88% Altice SA 02154VAA9 7.750%, 05/15/2022, Acquired 07/02/2014 at $267,516■ Numericable Group SA 67054LAB3 6.000%, 05/15/2022, Acquired 06/11/2014-11/04/2014 at $1,042,021■ Chemical Manufacturing - 4.05% Ashland Inc. 044209AF1 4.750%, 08/15/2022# LSB Industries, Inc. 502160AL8 7.750%, 08/01/2019 Construction of Buildings - 3.00% Lennar Corporation 526057BN3 4.750%, 11/15/2022 Credit Intermediation and Related Activities - 0.86% Ally Financial, Inc. 02005NAE0 8.000%, 03/15/2020 Sprint Capital Corp. 852060AG7 6.900%, 05/01/2019 Data Processing, Hosting and Related Services - 3.06% SunGard Data Systems, Inc. 867363AR4 7.375%, 11/15/2018 867363AX1 6.625%, 11/01/2019 E-Commerce - 2.95% IAC/InterActiveCorp 44919PAC6 4.750%, 12/15/2022 Electrical Equipment, Appliance, and Component Manufacturing - 0.56% GrafTech International Limited 384313AD4 6.375%, 11/15/2020 Fabricated Metal Product Manufacturing - 0.17% Ball Corp. 058498AS5 4.000%, 11/15/2023 Food Manufacturing - 3.63% Post Holdings, Inc. 737446AE4 6.750%, 12/01/2021, Acquired 04/17/2014 at $261,543■ 737446AB0 7.375%, 02/15/2022 Gaming - 3.29% MGM Resorts International 552953CA7 6.625%, 12/15/2021 Wynn Las Vegas LLC 983130AT2 5.375%, 03/15/2022 983130AU9 4.250%, 05/30/2023, Acquired 07/02/2014-07/29/2014 at $486,609■ Health Care and Equipment Services - 0.51% Hologic, Inc. 436440AF8 6.250%, 08/01/2020 Heavy and Civil Engineering Construction - 1.57% TRI Pointe Holdings, Inc. 962178AK5 4.375%, 06/15/2019, Acquired 08/28/2014-03/13/2015 at $2,271,823■ Holding Company - 3.98% Icahn Enterprises 451102AX5 6.000%, 08/01/2020 451102BF3 5.875%, 02/01/2022 Hospitals - 0.22% Community Health System, Inc. 12543DAQ3 7.125%, 07/15/2020 HCA Holdings, Inc. 40412CAB7 7.750%, 05/15/2021 Lessors of Nonresidential Buildings (except Miniwarehouses) - 4.29% The Howard Hughes Corporation 44267DAA5 6.875%, 10/01/2021, Acquired 03/05/2014-03/16/2015 at $6,223,010■ Merchant Wholesalers, Durable Goods - 0.20% HD Supply, Inc. 40415RAK1 11.500%, 07/15/2020 Mining (except Oil and Gas) - 1.51% Freeport-McMoRan Copper & Gold Inc. 35671DAU9 3.550%, 03/01/2022 Peabody Energy Corporation 704549AK0 6.000%, 11/15/2018^ 704549AH7 6.500%, 09/15/2020^ Vulcan Materials Co. 929160AR0 7.500%, 06/15/2021 Motion Picture and Sound Recording Industries - 2.18% DreamWorks Animation SKG, Inc. 26153CAA1 6.875%, 08/15/2020, Acquired 03/03/2014-01/16/2015 at $3,379,486■ Motor Vehicle and Parts Dealers - 2.61% Penske Automotive Group, Inc. 70959WAE3 5.750%, 10/01/2022 Nonmetallic Mineral Product Manufacturing - 0.20% USG Corporation 903293AS7 9.750%, 01/15/2018 Non-Store Retailers - 3.04% Sotheby’s 835898AF4 5.250%, 10/01/2022, Acquired 03/03/2014-10/03/2014 at $4,330,920#■ Oil and Gas Extraction - 1.13% Continental Resources, Inc. 212015AH4 5.000%, 09/15/2022 QEP Resources, Inc. 74733VAA8 6.875%, 03/01/2021 WPX Energy Inc. 98212BAD5 6.000%, 01/15/2022 Pharmaceuticals - 0.19% Forest Laboratories, Inc. 345838AA4 5.000%, 12/15/2021, Acquired 04/01/2014 at $264,437■ Professional, Scientific, and Technical Services - 0.36% Lamar Media Corp. 513075BE0 5.000%, 05/01/2023 Nielsen Finance LLC 65409QBA9 4.500%, 10/01/2020 Publishing Industries (except Internet) - 0.82% Gannett Co., Inc. 364725BD2 5.125%, 10/15/2019 364725BA8 5.125%, 07/15/2020 364725BE0 6.375%, 10/15/2023 Rail Transportation - 0.18% Florida East Coast Holdings Corporation 340630AA0 6.750%, 05/01/2019, Acquired 07/09/2014 at $264,119■ Real Estate - 3.87% Brookfield Residential Properties 11283WAA2 6.500%, 12/15/2020, Acquired 07/14/2014-03/20/2015 at $5,564,206■ Rental and Leasing Services - 1.57% International Lease Finance Corp. 459745GF6 8.250%, 12/15/2020 Satellite Telecommunications - 2.23% Dish DBS Corp. 25470XAH8 4.625%, 07/15/2017 25470XAB1 7.875%, 09/01/2019 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.62% Oppenheimer Holdings, Inc. 683797AB0 8.750%, 04/15/2018 Software and Services - 1.24% Crown Castle International Corp. 228227BE3 4.875%, 04/15/2022 228227BD5 5.250%, 01/15/2023 Nuance Communications, Inc. 67020YAD2 5.375%, 08/15/2020, Acquired 02/14/2014-07/29/2014 at $706,203■ Telecommunications - 2.80% CenturyLink, Inc. 156700AS5 5.800%, 03/15/2022 Hughes Satellite Systems Corp. 444454AB8 6.500%, 06/15/2019 444454AA0 7.625%, 06/15/2021 Level 3 Financing, Inc. 527298AW3 7.000%, 06/01/2020 Millicom International Cellular SA 600814AK3 4.750%, 05/22/2020, Acquired 08/28/2014 at $390,975■ SoftBank Corp. 83404DAA7 4.500%, 04/15/2020, Acquired 04/24/2014-10/31/2014 at $1,213,019■ Sprint Communications Inc. 852061AK6 9.000%, 11/15/2018, Acquired 12/30/2013 at $116,026■ T-MobileUSA, Inc. 87264AAD7 6.633%, 04/28/2021 Virgin Media Secured Finance plc 55181WAA2 5.375%, 04/15/2021, Acquired 02/11/2014 at $101,625■ Transportation Equipment Manufacturing - 1.55% Dana Holding Corp. 235825AC0 5.375%, 09/15/2021 Lear Corp. 521865AU9 4.750%, 01/15/2023 Navistar International Corp. 63934EAM0 8.250%, 11/01/2021^ Utilities - 0.23% NRG Energy, Inc. 629377BN1 7.625%, 01/15/2018 ONEOK Inc. 682680AQ6 4.250%, 02/01/2022 TOTAL CORPORATE BONDS (cost $96,475,812) MUNICIPAL BONDS - 0.20% Air Transportation - 0.20% Branson Missouri Regional Airport Transportation Development District 105459AB7 6.000%, 07/01/2025c+ 105459AC5 6.000%, 07/01/2037c+ TOTAL MUNICIPAL BONDS (cost $2,245,112) ESCROW NOTES - 0.04% Holding Company - 0.04% 29ESCQ8A3 Energy Future Intermediate Holdings Co. LLCc TOTAL ESCROW NOTES (cost $38,520) EXCHANGE TRADED NOTES - 0.00% Shares Credit Intermediation and Related Activities - 0.00% ZIV VelocityShares Daily Inverse VIX Medium Term ETN* TOTAL EXCHANGE TRADED NOTES (cost $3,971) MUTUAL FUNDS - 7.07% Funds, Trusts, and Other Financial Vehicles - 7.07% ACG ACM Income Fund, Inc.^ ACP Avenue Income Credit Strategies Fund DSL DoubleLine Income Solutions Fund DBL DoubleLine Opportunistic Credit Fund^ TLI LMP Corporate Loan Fund Inc. PCM PCM Fund Inc.^ PCN PIMCO Corporate Income Fund PCI PIMCO Dynamic Credit Income Fund PDI PIMCO Dynamic Income Fund PKO PIMCO Income Opportunity Fund PFL PIMCO Income Strategy Fund PFN PIMCO Income Strategy Fund II SPE Special Opportunities Fund Inc. DMO Western Asset Mortgage Defined Opportunity Fund Inc.^ WIW Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIA Western Asset/Claymore Inflation-Linked Securities & Income Fund TOTAL MUTUAL FUNDS (cost $10,803,055) PURCHASED PUT OPTIONS - 1.07% Contractsd Credit Intermediation and Related Activities - 0.14% iPath S&P hort-Term Futures ETN* VXX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 4 VXX160115P00020000 Expiration: January 2016, Exercise Price: $20.00 VXX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 Funds, Trusts, and Other Financial Vehicles - 0.93% ProShares Ultra VIX Short-Term Futures ETF* UVXY2 160115P00008000 Expiration: January 2016, Exercise Price: $8.00 60 UVXY2 160115P00009000 Expiration: January 2016, Exercise Price: $9.00 UVXY160115P00010000 Expiration: January 2016, Exercise Price: $10.00 54 UVXY2 160115P00010000 Expiration: January 2016, Exercise Price: $10.00 26 UVXY160115P00015000 Expiration: January 2016, Exercise Price: $15.00 UVXY160115P00020000 Expiration: January 2016, Exercise Price: $20.00 Motion Picture and Sound Recording Industries - 0.00% DreamWorks Animation SKG, Inc. - Class A* DWA160115P00010000 Expiration: January 2016, Exercise Price: $10.00 DWA170120P00008000 Expiration: January 2017, Exercise Price: $8.00 TOTAL PURCHASED PUT OPTIONS (cost $1,463,548) Principal SHORT-TERM INVESTMENTS - 8.50% Amount Commercial Paper - 4.31% U.S. Bank N.A., 0.02%, 04/01/2015 $ Money Market Funds - 4.19% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $12,214,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.20% Money Market Funds - 2.20% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.22%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $3,158,100) TOTAL INVESTMENTS - 97.84% (cost $143,135,413)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2015.Total loaned securities had a market value of $3,057,093 at March 31, 2015. # - All or a portion of the shares have been committed as collateral for written option contracts. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 19.71%. c - Default or other conditions exist and the security is not presently accruing income. + - Security is considered illiquid. The aggregate value of such securities is $279,650 or 0.20% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2015. d - 100 shares per contract. CAD - Canadian Dollars. ETF - Exchange Traded Fund. ETN - Exchange Traded Note. (a) Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ ) KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Income Portfolio Portfolio of Options Written - March 31, 2015 (Unaudited) Identifier PUT OPTIONS WRITTEN Contractsd Value Accommodation Marriott International Inc. - Class A MAR160115P00040000 Expiration: January 2016, Exercise Price: $40.00 76 $ MAR160115P00042000 Expiration: January 2016, Exercise Price: $42.00 32 Administrative and Support Services Expedia, Inc. EXPE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 EXPE160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 Ambulatory Health Care Services DaVita HealthCare Partners Inc. DVA160115P00050000 Expiration: January 2016, Exercise Price: $50.00 50 Asset Management Apollo Global Management LLC - Class A APO160115P00025000 Expiration: January 2016, Exercise Price: $25.00 28 The Blackstone Group LP BX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 21 Franklin Resources, Inc. BEN160115P00049500 Expiration: January 2016, Exercise Price: $49.50 56 Broadcasting (except Internet) Charter Communications, Inc. - Class A CHTR150619P00150000 Expiration: June 2015, Exercise Price: $150.00 36 Comcast Corporation - Class A CMCSA 170120P00035000 Expiration: January 2017, Exercise Price: $35.00 44 Sirius XM Holdings Inc. SIRI160115P00003000 Expiration: January 2016, Exercise Price: $3.00 SIRI160115P00003500 Expiration: January 2016, Exercise Price: $3.50 Twenty-First Century Fox, Inc. - Class A FOXA160115P00030000 Expiration: January 2016, Exercise Price: $30.00 14 Cable Distributor Liberty Global plc - Class A LBTY2 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 6 Chemical Manufacturing Celgene Corporation CELG160115P00070000 Expiration: January 2016, Exercise Price: $70.00 84 OPKO Health, Inc. OPK160115P00005000 Expiration: January 2016, Exercise Price: $5.00 OPK170120P00005000 Expiration: January 2017, Exercise Price: $5.00 26 Clothing and Clothing Accessories Stores Tiffany & Co. TIF160115P00067500 Expiration: January 2016, Exercise Price: $67.50 14 TIF160115P00070000 Expiration: January 2016, Exercise Price: $70.00 34 TIF160115P00075000 Expiration: January 2016, Exercise Price: $75.00 14 Computer and Electronic Product Manufacturing Apple, Inc. AAPL160115P00064290 Expiration: January 2016, Exercise Price: $64.29 77 AAPL160115P00068570 Expiration: January 2016, Exercise Price: $68.57 84 AAPL160115P00071430 Expiration: January 2016, Exercise Price: $71.43 14 AAPL170120P00075000 Expiration: January 2017, Exercise Price: $75.00 90 Sony Corporation SNE160115P00015000 Expiration: January 2016, Exercise Price: $15.00 Construction of Buildings Lennar Corporation - Class A LEN160115P00025000 Expiration: January 2016, Exercise Price: $25.00 56 LEN160115P00030000 Expiration: January 2016, Exercise Price: $30.00 73 LEN170120P00035000 Expiration: January 2017, Exercise Price: $35.00 Couriers and Messengers FedEx Corp. FDX170120P00120000 Expiration: January 2017, Exercise Price: $120.00 54 Credit Intermediation and Related Activities American Express Company AXP170120P00070000 Expiration: January 2017, Exercise Price: $70.00 Bank of America Corporation BAC160115P00015000 Expiration: January 2016, Exercise Price: $15.00 Wells Fargo & Company WFC160115P00040000 Expiration: January 2016, Exercise Price: $40.00 16 WFC170120P00045000 Expiration: January 2017, Exercise Price: $45.00 Data Processor MasterCard, Inc. - Class A MA170120P00065000 Expiration: January 2017, Exercise Price: $65.00 E-Commerce eBay, Inc. EBAY170120P00040000 Expiration: January 2017, Exercise Price: $40.00 72 EBAY170120P00045000 Expiration: January 2017, Exercise Price: $45.00 Fabricated Metal Product Manufacturing Danaher Corporation DHR170120P00060000 Expiration: January 2017, Exercise Price: $60.00 28 Food Services and Drinking Places Starbucks Corporation SBUX160115P00067500 Expiration: January 2016, Exercise Price: $67.50 24 SBUX160115P00070000 Expiration: January 2016, Exercise Price: $70.00 28 Funds, Trusts, and Other Financial Vehicles iShares iBoxx $ High Yield Corporate Bond ETF HYG160115P00088000 Expiration: January 2016, Exercise Price: $88.00 HYG160115P00090000 Expiration: January 2016, Exercise Price: $90.00 18 Gaming Las Vegas Sands Corp. LVS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 74 LVS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 26 Wynn Resorts Limited WYNN160115P00150000 Expiration: January 2016, Exercise Price: $150.00 12 Health Care Equipment and Services Hologic, Inc. HOLX160115P00018000 Expiration: January 2016, Exercise Price: $18.00 45 Heavy and Civil Engineering Construction Chicago Bridge & Iron Company N.V. CBI170120P00030000 Expiration: January 2017, Exercise Price: $30.00 8 Holding Company Icahn Enterprises LP IEP150619P00095000 Expiration: June 2015, Exercise Price: $95.00 24 Insurance Carriers and Related Activities American International Group, Inc. AIG160115P00045000 Expiration: January 2016, Exercise Price: $45.00 AmTrust Financial Services, Inc. AFSI160115P00030000 Expiration: January 2016, Exercise Price: $30.00 76 AFSI160115P00040000 Expiration: January 2016, Exercise Price: $40.00 38 Leather and Allied Product Manufacturing Coach, Inc. COH160115P00040000 Expiration: January 2016, Exercise Price: $40.00 Machinery Manufacturing The Manitowoc Company, Inc. MTW170120P00015000 Expiration: January 2017, Exercise Price: $15.00 40 Media Viacom Inc. - Class B VIAB170120P00055000 Expiration: January 2017, Exercise Price: $55.00 56 Mining (except Oil and Gas) Barrick Gold Corporation ABX160115P00013000 Expiration: January 2016, Exercise Price: $13.00 ABX170120P00010000 Expiration: January 2017, Exercise Price: $10.00 32 Franco-Nevada Corporation FNV150717P00040000 Expiration: July 2015, Exercise Price: $40.00 6 FNV150717P00045000 Expiration: July 2015, Exercise Price: $45.00 10 Freeport-McMoRan Copper & Gold Inc. FCX160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 FCX160115P00032000 Expiration: January 2016, Exercise Price: $32.00 20 Royal Gold, Inc. RGLD170120P00042500 Expiration: January 2017, Exercise Price: $42.50 4 Silver Wheaton Corporation SLW160115P00013000 Expiration: January 2016, Exercise Price: $13.00 32 SLW160115P00015000 Expiration: January 2016, Exercise Price: $15.00 52 SLW160115P00018000 Expiration: January 2016, Exercise Price: $18.00 52 SLW170120P00013000 Expiration: January 2017, Exercise Price: $13.00 Oil and Gas Extraction Chesapeake Energy Corporation CHK1160115P00020000 Expiration: January 2016, Exercise Price: $20.00 CHK1160115P00023000 Expiration: January 2016, Exercise Price: $23.00 46 CHK1160115P00025000 Expiration: January 2016, Exercise Price: $25.00 14 Continental Resources, Inc. CLR160115P00030000 Expiration: January 2016, Exercise Price: $30.00 8 CLR160115P00035000 Expiration: January 2016, Exercise Price: $35.00 4 CLR170120P00035000 Expiration: January 2017, Exercise Price: $35.00 20 Talisman Energy Inc. TLM160115P00010000 Expiration: January 2016, Exercise Price: $10.00 Other Exchanges CBOE Holdings Inc. CBOE160115P00044500 Expiration: January 2016, Exercise Price: $44.50 50 Other Information Services Google Inc. - Class A GOLG1 160115P00950000 Expiration: January 2016, Exercise Price: $950.00 7 Google Inc. - Class C GOOG170120P00360000 Expiration: January 2017, Exercise Price: $360.00 18 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV160115P00015000 Expiration: January 2016, Exercise Price: $15.00 LYV160115P00017000 Expiration: January 2016, Exercise Price: $17.00 Petroleum and Coal Products Manufacturing ConocoPhillips COP170120P00055000 Expiration: January 2017, Exercise Price: $55.00 Exxon Mobil Corporation XOM170120P00075000 Expiration: January 2017, Exercise Price: $75.00 90 Pharmaceutical and Biotechnology AbbVie Inc. ABBV160115P00040000 Expiration: January 2016, Exercise Price: $40.00 76 Amgen Inc. AMGN160115P00085000 Expiration: January 2016, Exercise Price: $85.00 76 Gilead Sciences, Inc. GILD160115P00050000 Expiration: January 2016, Exercise Price: $50.00 76 Pipeline Transportation The Williams Companies, Inc. WMB160115P00030000 Expiration: January 2016, Exercise Price: $30.00 Publishing Industries (except Internet) Gannett Co., Inc. GCI170120P00025000 Expiration: January 2017, Exercise Price: $25.00 28 Rail Transportation CSX Corporation CSX170120P00027000 Expiration: January 2017, Exercise Price: $27.00 Union Pacific Corporation UNP170120P00085000 Expiration: January 2017, Exercise Price: $85.00 84 Real Estate TRI Pointe Homes, Inc. TPH170120P00012000 Expiration: January 2017, Exercise Price: $12.00 Rental and Leasing Services Hertz Global Holdings, Inc. HTZ170120P00015000 Expiration: January 2017, Exercise Price: $15.00 48 Restaurants The Wendy’s Company WEN160115P00007000 Expiration: January 2016, Exercise Price: $7.00 Satellite Telecommunications DISH Network Corp. - Class A DISH160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 DISH160115P00047000 Expiration: January 2016, Exercise Price: $47.00 48 DISH170120P00047500 Expiration: January 2017, Exercise Price: $47.50 4 DISH170120P00050000 Expiration: January 2017, Exercise Price: $50.00 32 Securities, Commodity Contracts, and Other Financial Investments and Related Activities CME Group Inc. CME160115P00065000 Expiration: January 2016, Exercise Price: $65.00 10 CME160115P00070000 Expiration: January 2016, Exercise Price: $70.00 32 CME160115P00075000 Expiration: January 2016, Exercise Price: $75.00 90 Intercontinental Exchange, Inc. ICE160115P00190000 Expiration: January 2016, Exercise Price: $190.00 30 Software and Services Nuance Communications, Inc. NUAN160115P00013000 Expiration: January 2016, Exercise Price: $13.00 NUAN160115P00015000 Expiration: January 2016, Exercise Price: $15.00 8 Support Activities for Mining Transocean Limited RIG160115P00040000 Expiration: January 2016, Exercise Price: $40.00 RIG170120P00010000 Expiration: January 2017, Exercise Price: $10.00 20 RIG170120P00020000 Expiration: January 2017, Exercise Price: $20.00 2 Telecommunications Level 3 Communications, Inc. LVLT170120P00033000 Expiration: January 2017, Exercise Price: $33.00 12 TOTAL PUT OPTIONS WRITTEN (premiums received $2,548,967) $ d - 100 Shares Per Contract. ETF - Exchange Traded Fund. Disclosures about Derivative Instruments and Hedging Activities at March 31, 2015 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities, the following is a summary of the fair values of derivative instruments as of March 31, 2015: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Purchased Put Options Investments, at value $ $ - Written Options Written option - contracts, at value Total $ $ Security Valuation Master Portfolio securities that are listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made. Price information on listed securities is taken from the exchange where the security is primarily traded. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Foreign securities are valued by an independent pricing service. In the event market quotations are not readily available or if events occur that may materially affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the New York Stock Exchange (“NYSE”), “fair value” will be determined. Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the last bid price. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. If the composite option price is not available, the mean between the highest bid and the lowest asked quotations at the close of the exchanges will be used. If none of the above are available, exchange traded options are valued at the last quoted sales price. Non exchange traded options for which over-the-counter quotations are not readily available are valued at the mean of the current bid and asked prices. Debt obligations (including convertible securities) that are either investment grade or non-investment grade and irrespective of days to maturity will be valued as follows: Debt securities are valued at evaluated mean by one of the authorized third party pricing agents which rely on various valuation methodologies such as matrix pricing and other analytical pricing models as well as market transactions and dealer quotations. Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Certain instruments such as repurchase agreements and demand notes, are traded at cost and there are no market values available for those instruments from third parties. Those instruments are priced at cost. Other assets and securities for which no quotations are readily available (including restricted securities) will be valued in good faith at fair value using methods determined by the Board of Trustees of the Master Portfolios. In determining the fair value of a security, the Board of Trustees shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Adviser or other funds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Adviser; (vii) the liquidity or illiquidity of the market for the security; and (viii) the value of a foreign security traded on other foreign markets. Summary of Fair Value Exposure Various inputs are used in determining the value of the Portfolio’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Portfolio has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs mayinclude quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves,default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Portfolio’s own assumptionsabout the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security,whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires morejudgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair valuehierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Internet Portfolio The following is a summary of the inputs used to value The Internet Portfolio’s net assets as of March 31, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $ - $ Escrow Notes - - - * - * Rights - - Short-Term Investments + - Investments Purchased with the Cash - Proceeds from Securities Lending - - Total Investments in Securities $ $ - * $ (1) The Common Stocks Level 2 balance consists of the market value of the associated Level 2 investments in the following industry: Administrative and Support Services $ Telecommunications $ Transfers out of Level 1 into Level 2 $ Transfers out of Level 2 into Level 1 $ Transfers were made out of Level 1 into Level 2 due to a decrease in market activity. Transfers were made out of Level 2 into Level 1 due to an increase in market activity. Transfers between levels are recognized at the end of the reporting period. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Description Investments in
